S5G352

Law Offices of Ralph DiChiara, Jr, P,¢,
Return to: 92 Montvale Avenue, Sulte 4000

Argent Mortgage Company, LLC Stoneham, MA 02180

P,0. Box 5047
Rolling Meadows, IL 60008 OS-1%

MORTGAGE

 

 

 

 

THIS MORTGAGE is made this 12th day of May, 2005 , between the Mortgagor,

ANDRETA V. DASILVA

(herein "Borrower"), and the Mortgagee,
Argent Mortgage Company, LLC
, @ corporation organized and

existing under the laws of Delaware , whose address is

One City Boulevard West Orange, CA 92868
(herein "Lender").

WHEREAS, Borrower is indebted to Lender in the principal sum of U.S. $ 80,600.00 , which
indebtedness is evidenced by Borrower's note dated May 12, 2005 and extensions and renewals
thereof (herein "Note"), providing for monthly installments of principal and interest, with a balance of indebtedness, if not
sooner paid, due and payable on June 1, 2035

TO SECURE to Lender the repayment of the indebtedness evidenced by the Note, with interest thereon; the payment of all
other sums, with interest thereon, advanced in accordance herewith to protect the security of this Mortgage; and the performance
of the covenants and agreements of Borrower herein contained, Borrower does hereby mortgage, grant and convey to Lender,
with power of sale, the following described property located in the County of PLYMOUTH

State of Massachusetts: Received & Recorded

LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF: FLYMQUTH COUNTY

REGISTRY OF DEEDS
13 MAY 3005 LES eer
JOHN R.BUCKLEY. JR.

REGISTER

Bk 30519 Fo 261-269

Parcel ID Number: MAP/BLOCK 95-113 Z,
which has the address of 428 NORTH MAIN STREET ; BROCKTON oO
[Street] [City] fe

Massachusetts 02301 (herein "Property Address"); <
[ZIP Code] O

(ay

TOGETHER with all the improvements now or herealter erected on the property, and all easements, rights, appurtenanges

and rents, all of which shall be deemed to be and remain a part of the property covered by this Mortgage, and all of the foregoi
together with said property (or the leasehold estate if this Mortgage is on a leaschold) are hereinafter referred to as the "Propert

Borrower covenants that Borrower is lawfully seised of the estate hereby conveyed and has the right to mortgage, grant a
convey the Property, and that the Property is unencumbered, except for encumbrances of record. Borrower covenants that
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to encumbrances of
record,

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal and Interest. Borrower shall promptly pay when due the principal and interest indebtedness
evidenced by the Note and late charges as provided in the Note.

2. Funds for Taxes and Insurance. Subject to applicable law or a written waiver by Lender, Borrower shall pay to Lender
on the day monthly payments of principal and interest are payable under the Note, until the Note is paid in full, a sum (herein

0078954393

 

  
 

MASSACHUSETTS - SECOND MORTGAGE - 1/80 - FNMA/JFHLMC UNIFORM INSTRUMENT
Page 1 of 4 Artista:

AM76MA (0211) VMP Morigage Solutions (800)621-7291 Form 3822

0078954393 - 9602

05/12/2005 7:57:04
AM76mal (05/2005)Rev.03

tabbies”

that

3
2

  

copy is a true com

   

:
BS
E
=
2
3
2
s
Z
7
o
a
8
S

:
g
g
Fs
5
3
z
g
3

The undersigned, an attorney at law. certifies

and that saj

  

EXHIBIT

at

oy C. Lincher, £55, SBobeyou

 
Funds") equal to one-twelfih of the yearly taxes and assessments (including condominium and planned unit development
aasessments, if any) which may attain priority over this Mortgage and ground rents on the Property, if any, plus one-twelfth of
yearly premiunt installments for hazard insurance, plus one-twelfth of yearly premium installments for mortgage insurance, if any,
all as reasonably estimated initially and from time to time by Lender on the basis of assessments and bills and reasonable
estimates thereof. Borrower shal] not be obligated to make such payments of Funds to Lender to the extent that Borrower makes
such payments to the holder of a prior mortgage or deed of trust if such holder is an institutional lender.

If Borrower pays Funds to Lender, the Funds shall be held in an institution the deposits or accounts of which are insured or
guaranteed by a federal or state agency (including Lender if Lender is such an institution). Lender shall apply the Funds to pay
said taxes, assessments, insurance premiums and ground rents. Lender may not charge for so holding and applying the Funds,
analyzing said account or verifying and compiling said assessments and bills, unless Lender pays Borrower interest on the Funds
and applicable law permits Lender to make such a charge. Borrower and Lender may agree in writing at the tine of execution of
this Mortgage that interest on the Funds shall be paid to Borrower, and unless such agreement is made or applicable law requires
such interest to be paid, Lender shall not be required to pay Borrower any interest or earnings on the Funds. Lender shall give to
Borrower, without charge, an annual accounting of the Funds showing credits and debits to the Funds and the purpose for which
each debit to the Funds was made. The Funds are pledged as additional security for the sums secured by this Mortgage.

If the amount of the Funds held by Lender, together with the future monthly installments of Funds payable prior to the due
dates of taxes, assessments, insurance premiums and ground rents, shall exceed the amount required to pay said taxes,
assessments, insurance premiums and ground rents as they fall due, such excess shall be, at Borrower's option, either promptly
repaid to Borrower or credited to Borrower on monthly installments of Funds. Lf the amount of the Funds held by Lender shall not
be sufficient to pay taxes, assessments, insurance premiums and ground rents as they fall due, Borrower shall pay to Lender any
amount necessary to make up the deficiency in one or more payinents as Lender may require.

Upon payment in full of all sums secured by this Mortgage, Lender shall promptly refund to Borrower any Funds held by
Lender. If under paragraph 17 hereof the Property is sold or the Property is otherwise acquired by Lender, Lender shall apply, no
later than immediately prior to the sale of the Property or its acquisition by Lender, any Funds held by Lender at the time of
application as a credit against the sums secured by this Mortgage,

3, Application of Payments. Unless applicable law provides otherwise, all payments received by Lender under the Note and
paragraphs 1 and 2 hereof shall be applied by Lender first in payment of amounts payable to Lender by Borrower under paragraph
2 hereof, then to interest payable on the Note, and then to the principal of the Note.

4. Prior Mortgages and Deeds of Trust; Charges; Liens, Borrower shall perform all of Borrower's obligations under any
mortgage, deed of trust or other security agreement with a licn which has priority over this Mortgage, including Borrower's
covenants to make payments when due. Borrower shall pay or cause to be paid all taxes, assessments and other charges, fines and
impositions attributable to the Property which may attain a priority over this Mortgage, and leasehold payments or ground rents, if
any.
5, Hazard Insurance. Borrower shall keep the improvements now existing or hereafter erected on the Property insured
against loss by fire, hazards included within the term "extended coverage," and such other hazards as Lender may require and in
such amounts and for such periods as Lender may require.

‘The insurance carrier providing the insurance shall be chosen by Borrower subject to approval. by Lender; provided, that
such approval shall not be unreasonably withheld. All insurance policies and renewals thereof shall be in a form acceptable to
Lender and shall include a standard mortgage clause in favor of and in a form acceptable to Lender, Lender shall have the right to
hold the policies and renewals thereof, subject to the terms of any mortgage, deed of trust or other security agreement with a lien

which has priority over this Mortgage.
In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make proof of loss if

not made promptly by Borrower.

If the Property is abandoned by Borrower, or if Borrower fails to respond to Lender within 30 days from the date notice is
mailed by Lender to Borrower that the insurance carrier offers to settle a claim for insurance benefits, Lender is authorized to
collect and apply the insurance proceeds at Lender's option either to restoration or repair of the Property or to the sums secured by
this Mortgage.

6. Preservation and Maintenance of Property; Leaseholds; Condominiums; Planned Unit Developments, Borrower
shall keep the Property in good repair and shall not commit waste or permit impairment or deterioration of the Property and shal!
comply with the provisions of any lease if this Mortgage is on a leasehold. If this Mortgage is on a unit in a condominium or a
planned unit development, Borrower shall perform all of Borrower's obligations under the declaration or covenants creating or
governing the condominium or planned unit development, the by-laws and regulations of the condominium or planned unit
development, and constituent documents.

7, Protection of Lender's Security. If Borrower fails to perform the covenants and agreements contained in this Mortgage,
or if any action or proceeding is commenced which materially affects Lender's interest in the Property, then Lender, at Lender's
option, upon notice to Borrower, may make such appearances, disburse such sums, including reasonable attorneys’ fees, and take
such action as is necessary to protect Lender's interest. If Lender required mortgage insurance as a condition of making the loan
secured by this Mortgage, Borrower shall pay the premiums required to maintain such insurance in effect until such time as the
requirement for such insurance terminates in accordance with Borrower's and Lender's written agreement or applicable law.

Any amounts disbursed by Lender pursuant to this paragraph 7, with interest thereon, at the Note rate, shall become
additional indebtedness of Borrower secured by this Mortgage. Unless Borrower and Lender agree to other terms of payment,
such amounts shall be payable upon notice from Lender to Borrower requesting payment thereof. Nothing contained in this
paragraph 7 shall require Lender to incur any expense or take any action hereunder.

8, Inspection. Lender may make or cause to be made reasonable entries upon and inspections of the Property, provided that
Lender shall give Borrower notice prior to any such inspection specifying reasonable cause therefor related to Lender's interest in
the Property.

9, Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with any
condemnation or other taking of the Property, or part thereof, or for conveyance in lieu of condemnation, are hereby assigned and
shall be paid to Lender, subject to the terms of any mortgage, deed of trust or other security agreement with a lien which has

priority over this Mortgage.

078954393
Initiate: .
AM76MA (0311) Pago 2 of 4 Form 3822

0078954393 - 9602
05/12/2005 7:57:04

AM76ma2 (05/2005)Rev.03
10, Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or modification of
amortization of the sums secured by this Mortgage granted by Lender to any successor in interest of Borrower shall not operate to
release, in any manner, the liability of the original Borrower and Borrower's successors in interest. Lender shall not be required to
commence proceedings against such successor or refuse to extend time for payment or otherwise modify amortizution of the sums
secured by this Morigage by reason of any demand made by the original Borrower and Borrower's successors in interest, Any
forbearance by Lender in exercising any right or remedy hereunder, or otherwise afforded by applicable law, shall not be a waiver
of or preclude the exervise of any such right or remedy.

11, Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements herein
contained shall bind, and the rights hereunder shall inure to, the respective successors and assigns of Lender and Borrower,
subject to the provisions of paragraph 16 hereof. All covenants and agreements of Borrower shall be joint and several, Any
Borrower who co-signs this Mortgage, but does not execute the Note, (a) is co-signing this Mortgage only to mortgage, grant and
convey that Borrower's interest in the Property to Lender under the terms of this Mortgage, (b) ig not personally liable on the Note
or under this Mortgage, and (¢) agrees thut Lender and any other Borrower hereunder may agree to extend, modify, forbear, or
make any other accommodations with regard to the terms of this Mortgage or the Note without that Borrower's consent and
without releasing that Borrower or modifying this Mortgage as to that Borrower's interest in the Property.

12. Notice. Except for any notice required under applicable law to be given in another manner, (a) any notice to Borrower
provided for in this Morigage shall be given by delivering it or by mailing such notice by certified mail addressed to Borrower at
the Property Address or at such other address as Borrower may designate by notice to Lender as provided herein, and (b) any
notice to Lender shall be given by certified mail to Lender's address stated herein or to such other address as Lender may
designate by notice to Borrower as provided herein. Any notice provided for in this Mortgage shall be deemed to have been given
to Borrower or Lender when given in the manner designated herein.

13. Governing Law; Severability, The state and local laws applicable to this Mortgage shall be the laws of the jurisdiction
in which the Property is located. The foregoing sentence shall not limit the applicability of federal law to this Mortgage. In the
event that any provision or clause of this Mortgage or the Note conflicts with applicable law, such conflict shall not affect other
provisions of this Mortgage or the Note which can be piven effect without the conflicting provision, and to this end the provisions
of thiy Mortgage and the Note are declared to be severable, As used herein, "costs," “expenses” and “attorneys' fees" include all
sums to the extent not prohibited by applicable law or limited herein.

14, Borrower's Copy, Borrower shall be furnished a conformed copy of the Note and of this Mortgage at the time of
execution or after recordation hereof.

15. Rehabilitation Loan Agreement. Borrower shall fulfill all of Borrower's obligations under any home rehabilitation,
improvement, repair, or other loan agreement which Borrower enters into with Lender, Lender, at Lender's option, may require
Borrower to execute and deliver to Lender, in a form acceptable to Lender, an assignment of any rights, claims or defenses which
Borrower may have against parties who supply labor, materials or services in connection with improvements made to the
Property.

16, Transfer of the Property or a Beneficial Interest in Borrower, If all or any part of the Property or any interest in it is
sold or transferred (or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without
Lender's prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this Mortgage.
However, this option shall not be exercised by Lender if exercise is prohibited by federal law as of the date of this Mortgage.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a period of not
less than 30 days from the date the notice is delivered or mailed within which Borrower must pay all sums secured by this
Mortgage. If Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any remedies permitted by
this Mortgage without further notice or demand on Borrower.

NON-UNIFORM COVENANTS, Borrower and Lender further covenant and agree as follows:

17, Accelerution; Remedies, Except as provided in paragraph 16 hercof, upon Borrower's breach of any covenant or
agreement of Borrower in this Mortgage, including the covenants to pay when due any sums secured by this Mortgage,
Lender prior to acceleration shall give notice to Borrower as provided in paragraph 12 hereof specifying: (1) the breach;
(2) the action required to cure such breach; (3) a date, not less than 10 days from the date the notice is malled to Borrower,
by which such breach must be cured; and (4) that failure to cure such breach on or before the date specified in the notice
may result in aeceleration of the sums secured by this Mortgage and sale of the Property, The notice shall further inform
Borrower of the right to reinstate after acceleration and the right to bring a court action to assert the nonexistence of a
default or any other defense of Borrower to acceleration and sale, If the breach is not cured on or before the date specified
in the notice, Lender, at Lender's option, may declare all of the sums secured by this Mortgage to be immediately due and
payable without further demand and may invoke the STATUTORY POWER OF SALE and any other remedies permitted
by applicable Inw. Lender shall be entitled to collect all reasonable costs and expenses incurred in pursuing the remedies
provided in this paragraph 17, Including, but not limited to, reasonable attorneys! fees.

If Lender invokes the STATUTORY POWER OF SALE, Lender shall mail a copy of a notice of saie to Borrower,
and to any other person required by applicable law, in the manner provided by applicable law. Lender shall publish the
notice of sale and the Property shall be sold in the manner prescribed by applicable law. Lender or Lender'y designee may
purchase the Property at any sale. The proceeds of the sale shall be applied in the following order: (a) to all reasonable
costs and expenses of the sale, Including reasonable attorneys' fees and costs of title evidence; (b) to all sums secured by
ihis Mortgage; and (c) the excess, If any, to the person or persons legally entitled thereto,

18. Borrower's Right to Reinstate. Notwithstanding Lender's aoceleration of the sums secured by this Mortgage due to
Borrower's breach, Borrower shall have the right to have any proceedings begun by Lender to enforce this Morigage discontinued
at any time prior to the earlier to occur of (i) sale of the Property pursuant to the power of sale contained in this Mortgage or (ii)
entry of a judgment enforcing this Mortgage if: (a) Borrower pays Lender all sums which would be then due under this Mortgage
and the Note had no acceleration occurred; (b) Borrower cures all breaches of any other covenants or agreements of Borrower
contained in this Mortgage; (c) Borrower pays all reasonable expenses incurred by Lender in enforcing the covenants and
agreements of Borrower contained in this Mortgage, and in enforcing Lender's remedies as provided in paragraph 17 hereof,
including, but not limited to, reasonable attorneys’ fees; and (d) Borrower takes such action as Lender may reasonably require to
assure that the lien of this Mortgage, Lender's interest in the Property and Borrower's obligation to pay the sums secured by this
Mortgage shall continue unimpaired. Upon such payment and cure by Borrower, this Mortgage and the obligations secured hereby
shall remain in full force and offect as if no acceleration had occurred.

  
 

078954393
Inttials: .
AM76MA (0311) Page 3 of 4 Form 3822

0078954393 - 9602
05/12/2005 7:57:04

AM76maJ (05/2005)Rev.03
19. Assignment of Rents; Lender in Possession. As additional security hereunder, Borrower hereby assigns to Lender the rents
of the Property, provided that Borrower shall, prior to acceleration under paragraph 17 hereof or abandonment of the Property, have

the right to collect and retain such rents as they become due and payable.
Upon acceleration under paragraph 17 hereof or abandonment of the Property, Lender shall be entitled to enter upon, take

possession of and manage the Property and to collect the rents of the Property including those past due. All rents collected by Lender
shall be applied first to payment of the costs of management of the Property and collection of rents, including, but not limited to,
reasonable attorneys! fees, and then to the sums secured by this Mortgage. Lender shall be liable to account only for those rents

actually received.
20. Release. Upon payment of all sums secured by this Mortgage, Lender shall discharge the Mortgage without cost to Borrower.

Borrower shal] pay all costs of recordation, if any.

REQUEST FOR NOTICE OF DEFAULT
AND FORECLOSURE UNDER SUPERIOR
MORTGAGES OR DEEDS OF TRUST

 

 

Borrower and Lender request the holder of any mortgage, deed of trust or the other encumbrance with a lien which has priority
over this Mortgage to give Notice to Lender, at Lender's address set forth on page one of this Mortgage, of any default under the

superior encumbrance and of any sale or other foreclosure action.

IN WITNESS WHEREOF, Borrower has executed this Mortgage under Seal.
chub ies
: 2 (Seal)

ANDREIA V. DASILVA “Borrower

(Seal)
-Borrower

 

(Seal)
-Borrower

 

(Seal)

~Borrower

 

(Sign Original Only)

The Note secured by the Mortgage has;

a Principal Sum of 80,600.00 a Period of Loan of
a Rate of Interest of 10.950 Periodic Due Dates of

30 years

COMMONWEALTH OF MASSACHUSETTS, _____ County ss:

On this 1 9+h day of May, 2005 : _, before me, the undersigned notary
public, personally appeared
Andreia V. DaSilva =
_ _, to me

 

 

 

proved to me through satisfactory evidence of identification, which was/were_ ee _, to be
the person(s) whose name(s) is/are signed on the preceding document, and acknowledged to me that he/she/they signed it voluntarily

for its stated purpose.

My Commission Expires: _ = ey
Notary Public SM SU al c) oe

STACY B, SARNO
Notary Pubtic

Commonwealth of Massachusetts
i My Commission Expires
“OR

 

 

January 19, 2012

cn

05/12/2005 7:57:04 AM

 

 

 

 

 

 

UU

0078954393 - 9602

 

 

410-4ma (05/2005)Rev.03 Page 4 of 4
Exhibit A - Property Description

Closing date: May 12, 2005
Property 428 North Main Street, Brockton, Massachusetts 02301
Address:

The following property in Brockton, Massachusetts.

The land at 428 North Main Street, Brockton, Plymouth County, Massachusetts bounded and described
as follows:

Beginning at the corner of North Main and Ford Streets, at a stone post; then

Westerly by said Ford Street, one hundred and forty-one (141) feet, more or less to a fence and land now
or formerly of Walter C. French; then

Southerly by said fence and land now or formerly of Walter C. French, seventy-nine (79) feet, more or
less, to a fence and land now formerly of Benjamin S, Clark, formerly of Moses Blodget; then

Easterly by said fence and land now or formerly of Benjamin S. Clark, one hundred and thirty-eight (138)
feet, more or less, to North Main Street; then

Northerly by said North Main Street, seventy-seven (77) feet, more or less, to Stone post and corner first
named.

SAID PREMISES ARE SUBJECT TO THE FOLLOWING ENCUMBRANCES:

1. Title to and rights of the public and others in so much of the premises as lies within the bounds of
North Main Street.

For title reference see deed recorded in the Plymouth Registry of Deeds as Book 30005, Page 22.

Fot further title reference, see deed recorded herewith.

©1986-2005 Standard Solutions, Inc, 781-324-0550
1-4 FAMILY. RIDER

(Assignment of Rents

THIS 1-4 FAMILY RIDER is made this 12th day of May, 2005 ;
and is incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or
Security Deed (the "Security Instrument") of the same date given by the undersigned (the “Borrower") to

secure Borrower's Note to Argent Mortgage Company, LLC

(the

"Lender") of the same date and covering the Property described in the Security Instrument and located at:
428 NORTH MAIN STREET, BROCKTON, MA 02301

[Property Address]

1-4 FAMILY COVENANTS. In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

A, ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT. In addition to
the Property described in the Security Instrument, the following items now or hereafter attached to the
Property to the extent they are fixtures are added to the Property description, and shall also constitute the
Property covered by the Security Instrument: building materials, appliances and goods of every nature
whatsoever now or hereafter located in, on, or used, or intended to be used in connection with the
Property, including, but not limited to, those for the purposes of supplying or distributing heating,
cooling, electricity, gas, water, air and light, fire prevention and extinguishing apparatus, security and
access control apparatus, plumbing, bath tubs, water heaters, water closets, sinks, ranges, stoves,
refrigerators, dishwashers, disposals, washers, dryers, awnings, storm windows, storm doors, screens,
blinds, shades, curtains and curtain rods, attached mirrors, cabinets, paneling and attached floor coverings,
all of which, including replacements and additions thereto, shall be deemed to be and remain a part of the
Property covered by the Security Instrument. All of the foregoing together with the Property described in
the Security Instrument (or the leasehold estate if the Security Instrument is on a leasehold) are referred to
in this 1-4 Family Rider and the Security Instrument as the "Property."

 
 
 
  
  
  

0078954393

MULTISTATE 1- 4 FAMILY RIDER - Fannie Mae/Fraddie Mac UNIFORM INSTRUMENT Initials:
Page 1 of 4

@Zp-57R (0008) VMP MORTGAGE FORMS - (800)521-7291 05/12/2

Form 3170 1/01
5 7:57:04 AM
B. USE OF PROPERTY; COMPLIANCE WITH LAW. Borrower shall not seek, agree to or make
a change in the use of the Property or its zoning classification, unless Lender has agreed in writing to the
change. Borrower shall comply with all laws, ordinances, regulations and requirements of any
governmental body applicable to the Property.

C, SUBORDINATE LIENS. Except as permitted by federal law, Borrower shall not allow any lien
inferior to the Security Instrument to be perfected against the Property without Lender's prior written

permission.

D. RENT LOSS INSURANCE. Borrower shall maintain insurance against rent loss in addition to
the other hazards for which insurance is required by Section 5.

E. "BORROWER'S RIGHT TO REINSTATE" DELETED. Section 19 is deleted.

F. BORROWER'S OCCUPANCY. Unless Lender and Borrower otherwise agree in writing,
Section 6 concerning Borrower's occupancy of the Property is deleted.

G. ASSIGNMENT OF LEASES. Upon Lender's request after default, Borrower shall assign to
Lender all leases of the Property and all security deposits made in connection with leases of the Property.
Upon the assignment, Lender shall have the right to modify, extend or terminate the existing leases and to
execute new leases, in Lender's sole discretion. As used in this paragraph G, the word “lease” shall mean
"sublease" if the Security Instrument is on a leasehold,

H. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
Borrower absolutely and unconditionally assigns and transfers to Lender all the rents and revenues
("Rents") of the Property, regardless of to whom the Rents of the Property are payable. Borrower
authorizes Lender or Lender's agents to collect the Rents, and agrees that each tenant of the Property shall
pay the Rents to Lender or Lender's agents. However, Borrower shall receive the Rents until: G) Lender
has given Borrower notice of default pursuant to Section 22 of the Security Instrument, and (ii) Lender has
given notice to the tenant(s) that the Rents are to be paid to Lender or Lender's agent. This assignment of
Rents constitutes an absolute assignment and not an assignment for additional security only.

If Lender gives notice of default to Borrower: (i) all Rents received by Borrower shall be held by
Borrower as trustee for the benefit of Lender only, to be applied to the sums secured by the Security
Instrument; (ii) Lender shall be entitled to collect and receive all of the Rents of the Property; (iii)

05/12/2005 7:57:04 AM
0078954393

Initialsy
ap-57A (0008) Page 2 of 4 Form 3170 1/01
Borrower agrees that each tenant of the Property shall pay all Rents due and unpaid to Lender or Lender's
agents upon Lender's written demand to the tenant; (iv) unless applicable law provides otherwise, all Rents
collected by Lender or Lender's agents shall be applied first to the costs of taking control of and managing
the Property and collecting the Rents, including, but not limited to, attorney's fees, receiver's fees,
premiums on receiver's bonds, repair and maintenance costs, insurance premiums, taxes, assessments and
other charges on the Property, and then to the sums secured by the Security Instrument, (v) Lender,
Lender's agents or any judicially appointed receiver shall be liable to account for only those Rents actually
received; and (vi) Lender shall be entitled to have a receiver appointed to take possession of and manage
the Property and collect the Rents and profits derived from the Property without any showing as to the
inadequacy of the Property as security.

If the Rents of the Property are not sufficient to cover the costs of taking control of and managing the
Property and of collecting the Rents any funds expended by Lender for such purposes shall become
indebtedness of Borrower to Lender secured by the Security Instrument pursuant to Section 9.

Borrower represents and warrants that Borrower has not executed any prior assignment of the Rents
and has not performed, and will not perform, any act that would prevent Lender from exercising its rights
under this paragraph.

Lender, or Lender's agents or a judicially appointed receiver, shall not be required to enter upon,
take control of or maintain the Property before or after giving notice of default to Borrower. However,
Lender, or Lender's agents or a judicially appointed receiver, may do so at any time when a default occurs,
Any application of Rents shall not cure or waive any default or invalidate any other right or remedy of
Lender. This assignment of Rents of the Property shall terminate when all the sums secured by the Security

Instrument are paid in full.

I. CROSS-DEFAULT PROVISION. Borrower's default or breach under any note or agreement in
which Lender has an interest shal] be a breach under the Security Instrument and Lender may invoke any of

the remedies permitted by the Security Instrument.

05/12/2005 7:57:04 AM

078954393

Initials; 7
Zp57h (0008) Page 3 of 4 Form 3170 1/01
BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained in this
1-4 Family Rider.

 

 

   

 

 

 

 

 

 

*___(Seal) (Seal)

DREIA V. DASILVA -Borrower -Borrower
(Seal) (Seal)

-Borrower -Borrower

(Seal) (Seal)

-Borrower -Borrower

(Seal) (Seal)

~Borrower -Borrower

0078954393

@ZD-57R (0008) Page 4 of 4 Form 3170 1/01
*® 05/12/2005 7:57:04 AM
When recorded mail to

Argent Mortgage Company, LLC
P.O. Box 14130,

Orange, CA 92863-1530

Loan Number: 0078954393 - 9602

ASSIGNMENT OF MORTGAGE

Argent Mortgage Company, LLC holder of a real estate mortgage from:
ANDREIA V. DASILVA

dated: 05/12/05 recorded with the PLYMOUTH District/County Registry of Deeds on

as Instrument Number ,andinBook 20519 ,Pages 261-269
assigns said mortgage and the Note and claim secured thereby to:

Deutsche Bank National Trust Company,
as Certicate Trustee on behalf of
_ BOSCO Credit ll Trust Serles 2010-1

“LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF"

Executed and delivered on 05/12/2005

Argent Mortgage Company, LLC

By: Y

Jose maps - Agent

 

State of New York
County of Westchester

On 05/12/2005 before me, Cheryl Parker
personally appeared Jose Burgos

personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed
the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument

the person(s) or the entity upon behalf of which is the person(s) acted, executed the instrument.

WITNESS my hand and notarial seal at my office in
said Westchester, New York

Dated: 05/12/2005 _

Cheryl Parker

 

 

wren CHERYL Pap,
NOTARY PuBLic, State, of New Yon
No, O1PABT0G5S}
Qualified in Sronx Cou
Expires March 8, 2008

750-MA (Rev 08/04)

(Seal)

CERTIFICATION

The undersigned. an attorney at law, certifies that
id copy is a true complete copy thereof

this copy of the foregoing. furnished by undersigned
has been compared by undersigned with the original

EXHIBIT

i 2

 

“Beier Co hintoey fos. EBotGaio4sar
BORROWER NAME:  DASILVA
LOAN NUMBER: 0078954393 - 9602

 

LEGAL DESCRIPTION

LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF:

Property 428 North Main Street, Brockton, Massachusetts 02301
Address:

The following property in Brockton, Massachusetts.

The land at 428 North Main Street, Brockton, Plymouth County, Massachusetts bounded and described
as follows:

Beginning at the corner of North Main and Ford Streets, at a stone post; then

Westerly by said Ford Street, one hundred and forty-one (141) feet, more or less to a fence and land now
or formerly of Walter C, French; then

Southerly by said fence and land now or formerly of Walter C. French, seventy-nine (79) feet, more or
less, to a fence and land now formerly of Benjamin S, Clark, formerly of Moses Blodget; then

Easterly by said fence and land now or formerly of Benjamin S. Clark, one hundred and thirty-eight (138)
feet, more or less, to North Main Street; then

Northerly by said North Main Street, seventy-seven (77) feet, more or less, to Stone post and corner first
named,

SAID PREMISES ARE SUBJECT TO THE FOLLOWING ENCUMBRANCES:

1. Title to and rights of the public and others in so much of the premises as lies within the bounds of
North Main Street.

For title reference see deed recorded in the Plymouth Registry of Deeds as Book 30005, Page 22,

LEGAL (Rev 4/99)
*“* Electronic Recording ***

Doc#: 00114114

Bk: 47887 Pg: 183 Page: 1 of 2
Recorded: 12/16/2016 09:33 AM
ATTEST: John R. Buckley, Jr. Register

When recorded mail to Plymouth County Registry of Deeds
Argent Mortgage Company, LLC

P.O. Box 14130,
Orange, CA 92863-1530

Loan Number: 0078954393 - 9602

ASSIGNMENT OF MORTGAGE

Argent Mortgage Company, LLC holder of a real estate mortgage from:
ANDREIA V. DASILVA

dated: 05/12/05 recorded with the PLYMOUTH District/County Registry of Deeds on
as Instrument Number ,andinBook 30519 ,Pages 261-269
assigns said mortgage and the Note and claim secured thereby to:

Deutsche Bank National Trust Company,
as Cerlicate Trustee on behalf of
BOSCO Credit tI Trust Series 2010-1

"LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF"

Executed and delivered on 05/12/2005

Argent Mortgage Company, LLC

By:

Jose pops ~- Agent

State of New York
County of Westchester

On 05/12/2005 before me, Cheryl Parker
personally appeared Jose Burgos

personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed
the same in his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument
the person(s) or the entity upon behalf of which is the person(s) acted, executed the instrument.

WITNESS my hand and notarial seal at my office in
said Westchester, New York
Bk: 47887 °g: 184

BORROWER NAME:  DASILVA
LOAN NUMBER: 0078954393 - 9602

 

LEGAL DESCRIPTION

LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF:

Property 428 North Main Street, Brockton, Massachusetts 02301
Address:

The following property in Brockton, Massachusetts.

The land at 428 North Main Street, Brockton, Plymouth County, Massachusetts bounded and described
as follows:

Beginning at the corner of North Main and Ford Streets, at a stone post; then

Westerly by said Ford Street, one hundred and forty-one (141) feet, more or less to a fence and land now
or formerly of Walter C. French; then

Southerly by said fence and land now or formerly of Walter C. French, seventy-nine (79) feet, more or
less, to a fence and land now formerly of Benjamin S, Clark, formerly of Moses Blodget; then

Easterly by said fence and land now or formerly of Benjamin S, Clark, one hundred and thirty-eight (138)
feet, more or less, to North Main Street; then

Northerly by said North Main Street, seventy-seven (77) feet, more or less, to Stone post and corner first
named.

SAID PREMISES ARE SUBJECT TO THE FOLLOWING ENCUMBRANCES:;:

1, Title to and rights of the public and others in so much of the premises as lies within the bounds of
North Main Street.

For title reference see deed recorded in the Plymouth Registry of Deeds as Book 30005, Page 22.
Bk: 51613 Pg: 229

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WN

Sih

i

 

Bk: 51613 Pg: 229 Page: 1 of 5
— Recorded: 09/09/2019 10:43 AM

 

FORECLOSURE DEED

 

a

Deutsclie Barik National Trust Company; as‘certificate trustee on behalf of Bos¢o Credit
II Trust Series 2010-1 -, having its usual place, of business at 1761 East St. Andrew Place, Santa
Ana, EA 92705,,. “holder of-amortgage from Andreia V: DaSilva.to Argent Mortgage:Company,
LLC dated May. 12, 2005, and recorded ‘at the: Plymouth County Registry of Deeds in Book;
30519, Page 261; assigned to. Deutsche Bank National Trust Company, as certificate trustee on
behalf of Bosco Crédit II Trust Sétiés 2010-1 by virtue of an assignment dated May 12, 2005; aga
recorded.at the. Plymouth County Registry of Deeds in Book 47887, Page 183; by the power ©
conferred by said mortgage and every other power, for One Hundred Nineteén Thousand Se
‘Hundied Twenty-Four and. 00/100 Dollars: (S119, 724.00) paid, grants to Deutsche’ Bank Natiggial
Trust Company, as’certificate trustee.on: behalf of Bosco Credit I] Trust Series 2010-1 , with fi
mailing address of: 101 Hudson’Street;. Jersey City, NJ 07302, the real property with the
buildings and improvements thereon, ifany, situated in Brockton, Plymouth County,
Massachusetts, which real property is fully described in Schedule "A" attached hereto and misde.
part hereof by reference, being the premises conveyed by. said Mortgage.

CERTI
The umiaetlgned, an attomey al law. Certifies that

PROPERTY ADDRESS: 428 North Main Street, Brockton, MA 02301

Executed under-seal the 0? O day'of |, 2019:

 

Deutsche Bank National Trust Company, as,

MASSACHUSETTS EXCISE TAX certificate trustee on behalf of Bosco Credit
Plymouth District ROD #11 001 lI Trust Series 2010-1, by its Attorney-in-
Date: 09/09/2019 10:43 AM Fact; Franklin Credit Management

Ctrl# 128180 21596 Doc# Yay

Fee: $547.20 Cons. g119f2 as i
Eli ep its: F osure Manager, AVP

See Limited Power of Attorney recorded at

Book 48172, Page 316
Stale of Qo “Sense ot)
County. of tTWadkor ) ss.

On thi a of focus. 2019, before mé, the undersigned notary public, personally
appeared + Adel ISSQ ivern, the, | ForeCloguee. AMove Aforaytor Franklin Credit
Management Corporation, Attomey-in-Fact for Deutsche Bank National Trust Company, as
certificate trustee 0A behalf of Bosco Credit II Trust Scries 2010-lproved to me through
satisfactory evidence of identification, which was License. , to be the person
whose najtie is ‘signed on the preceding or attached document, and acknowledged to me that
()(she) signed it voluntarily for its ‘stated purposes, and acknowledged the preceding or
attached document to be the free act and deed of Deutsche Bank National Trust Company, as
certificate trustee on hehalf of Bosco Credit II Trust Series 2010-1.

 

 

(Affix Seal)

 

Notary si gnature
My Commission Expires

 

ATTEST: John A. Buckley, Jr. Register
Plymouth County Registry of Deeds

said Copy is a true complete copy thereof

     

this ecapy of the foregoing. furnished by undersigned
has been compared by undersigned with the original

EXHIBIT

 

“Ceic, C Rader, 84. BEo 869013

a
Bk: 51613 Pg: 230

SCHEDULE “A”

The following property. in Brockton, Massachusetts. The land at 428 North Main Street,
Brockton; Plymouth County,, Massachusetts bounded and described as follows::

Begiiiing at the:corner’of North Main and Ford Streets, at a stone’ post;

then. Westerly. by, said Ford Street, one hundred and forty-one (141):feet, more’ or less:to a fence
and land now or formerly. of Walter C. French;

then Southerly by said fetice and Jand now or formerly of Walter C. French, seventy- hice (79(
feet, more or. less, to a fence and land now formerly of Benjamin S. Clark; formérly of Moses

Blodget;

then Easterly by said fence and land now or formerly of Benjamin.S. Clark, one hundred and
thirty-eight (138) feet, more or.less, to North Main Street;

then Northerly by said North main Street, seventy-seven (77) feet,.more ot :léss,. to Stone’ post and
corner first named.

SAID PREMISES:ARE SUBJECT TO THE FOLLOWING ENCUMBRANCES:

1, Title to‘afid:rights.to'the public and others in so much‘of the premises as lies‘ within the

Bounds of North Main Street.
2. For title reference see e deed recorded in the Plymouth Repietty 0 of Deeds as Book 30005,

Subject to and with tlie benefit of easements, reservation, restrictions, and taking of record, if
any, insofar as the same are now in force and applicable.

In the event of any typographical error set forth herein in the legal:description of the premises,.
the description as’ set forth and contained in the mortgage shall control by reference.
Bk: 51613 Pg: 231

 

AFFIDAVIT

 

Foreclosure Manager, AVP
I, __ Melissa Olivera , being the duly authorized | zt of Franklin Credit

Management Corporation, as Attorney-in-Fact for Deutsche Bank National Trust Company, as
certificate trustee on behalf of Bosco Credit II Trust Series 2010-1 , named in the foregoing deed, make
oath and say that, the principal, interest, and tax obligations mentioned in the mortgage as more
particularly described in the Foreclosure Deed recorded herewith were not paid or tendered or
performed when due or prior to the sale. In compliance with GL. c. 244 § 14; Franklin Credit
Management Corporation, Attorney-in-Fact for Deutsche Bank National Trust Company, as certificate
trustee on behalf of Bosco Credit I] Trust Series 2010-1 , caused a notice of sale to be published in the
Enterprise, a newspaper published, or by its title page purporting to be published in Brockton, Plymouth
County, Massachusetts for three (3) consecutive weeks: May 24, 2019, May 31, 2014, and June 7, 2019,

notice of which the following is a true copy:

SEE EXHIBIT "A" ATTACHED HERETO AND MADE PART HEREOF

Franklin Credit Management Corporation, as Attorney-in-Fact for Deutsche Bank National Trust
Company, as certificate trustee on behalf of Bosco Credit II Trust Series 2010-1 , has also complied
with Chapter 244, § 14 of the General Laws of Massachusetts and all amendments thereto, and 26
U.S.C. § 7425(c) of the Internal Revenue Code (if applicable) by mailing the required notices via
certified mail to the owner of the equity of redemption appearing on our records as of thirty (30) days
prior to the sale, to the last known address of said owner of the equity of redemption, and all other
persons of record holding an interest in the property junior to the mortgage being foreclosed, return
receipt requested, as well as regular mail, thereby complying in all respects with the power of sale.

Pursuant to said notice, on June 19, 2019, at 12:00 PM, at which time and place upon the
mortgaged premises, Franklin Credit Management Corporation, Attorney-in-Fact for Deutsche Bank
National Trust Company, as certificate trustee on behalf of Bosco Credit IJ Trust Series 2010-1 , sold
the mortgaged premises at public auction by Sandra Monroe of Monroe Auction Group, a licensed
auctioneer, to Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco Credit
Bk: 51613 Pg: 232

Il Trust’Series 2010-1 , fot Oné Hundred Nineteen Thousand Seven Hundred ‘Twenty-Four and 00/100

($119, 724. 00) Dallars; being the‘highest bid made therefore. at’ ‘said auction
—\ =p
bys AA

a
its: areclestire Manager, AVP
State of | os 4 )
County of ) ss.

ate to. me © through satisfactory evidence of identification, which was
be the pera Whose | name is s signed on the preceding ‘Or attached

    

 

    
   

 

   

    

the : t off his/He ledge arid belief Oe
ert YY os WADIELig
LA (Affix Sez ys enters

 

Notady signature s ; ro
My Commission Expires (\ (S\O2 : .

53390

GINA D'ELIA
Gommission # 2417289
tary Public, Stale ol New Jersey ; 4)
; slon Expires “7,
Bk: 51613 Pg: 233

 

i

|

EXHIBIT “A”

NOTICE OF MORTGAGEE'S SALE OF REAL ESTATE By virtue and in execution of
the Power of Sale contained in a certain mortgage given by Andreia V. DaSilva to
Argent Mortgage Company, LLC dated May 12, 2005, recorded! at the Plymouth County
Registry of Deeds in Book 30519, Page 261; said mortgage was then assigned to
Deulsche Bank National Trust Company, as certificate trustee on behalf of Bosco Credit
Il Trust Series 2010-1 by virtue of an assignment dated May 12, 2005, and recorded in
Book 47887, Page 183; of which mortgage the undersigned is the present holder for
breach of conditions of said mong and for the purpose of foreclosing the same will
be sold al PUBLIC AUCTION at 12:00 PM on June 19, 2019, on the mortgaged premis-

“es. This property has the address of 428 North Main Street; Brockton, MA 02301. The’

entire noe premises, all and singular, the premises as described in said mort-

age: The following property in Brockton, Massachusetts. The land at 428 North Main
ireet, Brockton, Piymouth County, Massachusetts bounded and described as follows:

‘Beginning at the corner of North Main and Ford Streets, at a stone post; then Westerly:

 

by said Ford Street, one hundred and forty-one-(141) feet, more or less to a fence and
land now or formerly of Walter G. French; then Southerly by said fence and land now or
formerly of Walter C. French,. seventy-nice (79( feet, more or less, to a fence and land
now formerly of Benjamin S. Clark, formerly of Moses Blodget; then Easterly by said
fence and land now or formerly of Benjamin S. Clark, one hundred and thirly-eight (138)

|| feet, more or less, to.Norlh Main Street; then Northerly by said North main Street, sev-

enty-seven (77) feet, more or less, to Stone post and corner first named, SAID PREMIS-
ES ARE SUBJECT TO THE FOLLOWING ENCUMBRANCES; 1, Tille to and rights to
the public and others in so much of the premises as fies within the bounds of North Main
Street. For title reference see deed recorded in the Plymouth Registry of Deeds as Book
30005, Page 22. Fot further title reference, see deed recorded herewith. Subject to and
with the benefit of easements, reservation, restrictions, and taking of record, if any, inso-
far as the-same are now in force and applicable. In the event of any typographical error
Set forth herein in the legal description of the premises, the description as sel forth and
contained in the mortgage shall control by reference. Together with all the improvements

| now or hereafter erected on the property. and all easements, rights, appurlenances,

rents, royalties, mineral, oil and gas rights and profits, water rights and stock and all fix-
tures now of hereafter a part.of the property. All replacements and additions shall also

|| be covered by this sale. Terms of Sale: Said premises will be sold subject to any and all

unpaid taxes and assessments, tax sales, fax titles and other municipal liens and water
or sewer liens and State or County transfer fees, if any there are, and TEN THOUSAND
DOLLARS ($10,000.00) in cashier's or certified check will be required to be paid by the
purchaser at the time and place of the sale as a deposit and the balance in cashier's of

| certified check will be due in thirly (30) days, at the offices of Doonan, Graves &
:| Longoria, LLC ("DG&L’), time being of the essence. The Morigagee reserves‘the right to

postpone the sale toa later date by public proclamation al the time and date appointed
for the sale and to further postpone al any adjourned sale-date by public proclamation at
the time and date appointed for the adjourned sale date, The premises is to be sold sub-

:| ject to and with the benefit of all easements, restrictions, leases, tenancies, and rights of
| possession, building and zoning laws, encumbrances, condominium liens, If any and all

other claim in the nature of liens, if any there be. In the avent that the successful bidder
al the foreclosuré sale shall default in purchasing the within described. property accord-
ing to the terms of this Notice of Sale and/or the terms of the Memorandum of Sale exe-
cuted at the time of foreclosure, the Mortgagee reserves the right to sell the property by
foreclosure deed to the second highest bidder, providing that'said second highest bidder
shall deposit with the Morigagee’s attorneys, the amount of the required deposit as set
forth herein. If the second highest bidder declines-to purchase the within described prop-
erty, the Mortgagee reserves the right to purchase the within described property at the
amount bid by the second highest bidder, The forectosure deed and the consideration
paid by the successful bidder shall be held in escrow by DG&L, (hereinafter called the
‘Escrow Agent") until the deed shall be released fram escrow to the successful bidder at

the same lime as the consideration is released to the Mortgages, whereupon all obliga- |

tions of the Escrow Agent shall be deemed to have been properly fulfilled and-the
Escrow Agent shall bé discharged. Other terms, if any, to be announced at the sale,
Dated: May 15, 2019 Deutsctie Bank National Trust Company, as certificate trustee on
behalf of Bosco Credit'Il Trust Series 2010-1 By its Attornay DOONAN, GRAVES &
LONGORIA, LLC, 100 Cummings Center, Suite 225D, Beverly, MA 01915 (978) 921-

 

2670 www.dgandl.com 53390.(DASILVA) 05/24/19, 05/3 1/19, 06/07/19 -

el
1/16/2020 Case Details - Massachusetts Trial Court 3

Skip to malin content
| 1983CV00659 Dasilva, Andreia V vs. Argent Mortgage Company, LLC et al

«| Case Type
«| Equitable Remedies |

+| Case Status
+| Open

«| File Date |
*| 06/19/2019 |

e| DCM Track:
«| F - Fast Track

«| Initiating Action:
«| Injunction

«| Status Date:
+ 06/19/2019

+| Case Judge:

« Next Event:

 

All Information Party Event _‘ Tickler Docket Disposition

Party Information

Dasilva, Andreia V
- Plaintiff

Alias |Party Attorney

« {Attorney

. 'Perez-Kudzma, Esq., Carmenelisa

. |Bar Code

« 633520

« |Address

« Perez-Kudzma Law Office, P.C.
'35 Main St
Suite 1
Wayland, MA 01778 |
Phone Number |
|(978)505-3333
Attorney
\Pro Se
Bar Code |
|/PROPER
Address |
e |Phone Number

More Party Information
Argent Mortgage Company, LLC
- Defendant

Alias Party Attorney
More Party Information

DLJ Mortgage Capital Inc.
- Defendant

More Party Information

(Alias . |Party Attorney

Asset Baked Securities Corporation

 

 

- Defendant
Alias |Party Attorney
More Parly Information
US Bank, NA
- Defendant EXHIBIT

Alias |Party Attorney }

https://www.masscourts.org/eservices/search.page.5?7x=S6EweVZcaLDTYY3IP3dsWbNISY J8KCv*wR*FHMTUSnJVUY F-cy

 
Case Details - Massachusetts Trial Court 3

 

 

 

 

1/16/2020
Mortgage Electronic Registration Services, Inc
- Defendant
Alias Party Attorney |
More Party Information
—
Events
‘Date - [seecion Location Tee Event Judge Result
06/24/2019 02:00 PM _~— Givil C BRO-2nd FL,CR3(SC) — Hearing on Preliminary Injunction Held as Scheduled |
08/15/2019 02:00 PM ~~ Civil C BRO-2nd FL, CR3(SC) Conference to Review Status Rescheduled
09/03/2019 02:00 PM Civil C BRO-2nd FL,CR3(SC) Conference to Review Status Rescheduled
09/18/2019 02:00 PMs Civil C BRO-2nd FL,CR3(SC) Conference to Review Status Held as Scheduled
Ticklers
Ticker stst—~S "Start Date DueDate Days Due Completed Date
Service 06/19/2019 09/17/2019 90 12/30/2019
Answer 06/19/2019 10/17/2019 120 12/30/2019
Rule 12/19/20 Served By 06/19/2019 10/17/2019 120 12/30/2019
Rule 12/19/20 Filed By 06/19/2019 11/18/2019 152 12/30/2019
Rule 12/19/20 Heard By 06/19/2019 12/16/2019 180 12/30/2019
Rule 15 Served By 06/19/2019 10/17/2019 120 12/30/2019
Rule 15 Filed By 06/19/2019 11/18/2019 152 12/30/2019
Rule 15 Heard By 06/19/2019 12/16/2019 180 12/30/2019
Discovery 06/19/2019 04/14/2020 300 12/30/2019
Rule 56 Served By 06/19/2019 05/14/2020 330 12/30/2019
Rule 56 Filed By 06/19/2019 06/15/2020 362 12/30/2019
Final Pre-Trial Conference 06/19/2019 10/13/2020 482 12/30/2019
Judgment 06/19/2019 06/18/2021 730 12/30/2019
Docket Information
‘Docket - Docket Text File Image
Date Ref Avail.
Nbr.
06/19/2019 Attorney appearance
On this date Pro Se added as Self Represented for Plaintiff Andreia V Dasilva
06/19/2019 Case assigned to:
‘ DCM Track F - Fast Track was added on 06/19/2019
06/19/2019 Original civil complaint filed. 1 Image
06/19/2019 Civil action cover sheet filed. 2 Image
06/19/2019 Self-Represented Plaintiff(s) Andreia V Dasilva's Application for a Temporary Restraining Order 3 image
preliminary injunction, and declaratory relief
06/19/2019 Endorsement on Application for a Temporary Restraining Order , preliminary injunction, and declaratory
relief (#3.0); ALLOWED
See order of this date.
06/19/2019 ORDER: Temporary Restraining Order 4 Image
I

 

https:/Awww.masscourts.org/eservices/search.page.57x=S6EweVZcaL DTY Y3IP3dsWbNtSY J8KCv*wR*FhMTU9nJVUYF-cyTY4 Ta0heaJBoMskdsAXA. vi

 

2/3
1/16/2020

Case Details - Massachusetts Trial Court 3

 

Docket
Date

 

06/19/2019

06/24/2019

06/24/2019

06/24/2019

08/14/2019

08/14/2019

09/03/2019

09/03/2019

09/03/2019

08/18/2019

09/23/2019

a
iG)

image
Avail.

Docket Text

ei

=
oa
iq

a
im
©
ID

On Andreia V Dasilva's application for a Temporary Restraining Order a Summons and Temporary Ima
Restraining order issued against Argent Mortgage Company, LLC, DLJ Mortgage Capital Inc., Asset Baked

Securities Corporation, US Bank, NA Trustee for Securized Trust Asset Backed Securities Home Equity

Loan NC 2005-HE4 Trust, Mortgage Electronic Registration Services, Inc Also Known As MERS after

payment of $90.00, returnable on 06/24/2019 02:00 PM Hearing on Preliminary Injunction. Until such

hearing, the named party and their various attorneys and agents must:

Event Result:: Hearing on Preliminary Injunction scheduled on:
06/24/2019 02:00 PM
Has been: Held as Scheduled
Comments: FTR
Both sides present.
Foreclosure took place due to the correct defendants not be properly named or served.

Preliminary Injunction is now moot.
Hon. Mark A Hallal, Presiding

Attorney appearance
On this date Carmenelisa Perez-Kudzma, Esq. added as Limited Appearance Counsel for Plaintiff Andreia

V Dasilva

Endorsement on Application for temporary restraining order, preliminary injunction, and declaratory relief

(43.0): ALLOWED
T.R.O. is not extended today, and no Pl issues as the request for injunctive relief is now moot the property

having been sold at foreclosure, proper mortgage not being served.

Judge: Hallal, Hon. Mark A

Status conference scheduled for 8/15/19 at 2:00 p.m. will not be reached by Court. Plaintiffs counsel
notified via telephone who will Jet all other parties know. Status conference rescheduled to 9/3/19 @ 2:00
p.m, (to be held before Hallal, J.) Notice to be sent. Case to return to B Session after this status conference,

The following form was generated:

A Notice to Appear was generated and sent to:

Plaintiff: Carmenelisa Perez-Kudzma, Esq.

Defendant: Argent Mortgage Company, LLC

Defendant: DLJ Mortgage Capital Inc.

Defendant: Asset Baked Securities Corporation
Defendant: US Bank, NA

Defendant: Mortgage Electronic Registration Services, Inc

Plaintiff Andreia V Dasilva's Motion to continue
hearing

Event Result:: Conference to Review Status scheduled on:
09/03/2019 02:00 PM
Has been: Rescheduled For the following reason: Request of Plaintiff

Hon. Mark A Hallal, Presiding

Endorsement on Motion to continue (#7.0): ALLOWED
continued to 9/18/19 at 2PM for status (Hallal, J)

Judge: Hallal, Hon. Mark A

Case called for Conference to Review Sfalus.
Plaintiff moves to dismiss this matter without prejudice (oral motion). That motion is ALLOWED. Judgment

of voluntary dismissal to issue.

Judgment: Dismissal MRCP 41(b)(2) after motion, for Defendant(s) Argent Mortgage Company, LLC, DLJ 8 Imag
Mortgage Capital Inc., Asset Baked Securities Corporation, US Bank, NA Trustee for Securized Trust Asset

Backed Securities Home Equity Loan NC 2005-HE4 Trust, Mortgage Electronic Registration Services, Inc

Also Known As MERS as to Plaintiff(s), Andreia V Dasilva, without prejudice.

Io

Judge: Hallal, Hon. Mark A

Case Disposition

Disposition

 

Date Case Judge

Judgment after Finding on Motion 09/23/2019

 

 

Se

https://www.masscourts.org/eservices/search.page.5?x=S6EweVZcaLDTYY 3IP3dsWbNISY J8KCv*wR*FHMTU9nJvUYF-cyTY4 Ta0heaJBoMskdsAXaA...

 

3/3
AFFIDAVIT
428 North Main Street, Brockton, MA 02301

I, Jessica Dean, of Doonan, Graves & Longoria, LLC, a Massachusetts Law Firm
with a usual place of business at 100 Cummings Center, Suite 225D, Beverly, MA 01915,
do hereby certify on behalf of Doonan, Graves & Longoria, LLC that notice was made in
compliance with M.G.L. Chapter 244, Sections 14 and 17B to all interested parties
including Andreia V. DaSilva, and Spouse of Andreia V. DaSilva, of a certain
mortgage given by Andreia V. DaSilva to Argent Mortgage Company, LLC dated May
12, 2005 and recorded at the Plymouth County Registry of Deeds in Book 30519, Page
261. All notices and related copies of the Notice of Mortgagee's Sale and Intent to
Pursue Deficiency After Mortgage Foreclosure, were prepared and deposited via first-
class U.S. Mail and U.S, Certified Mail on sy\e. ) V4 , 2019 in compliance with
said M.G.L., Chapter 244, Sections 14 and 17B.

}

4 a A 2
J ae oe f ah 7 af xa
Leen et = fof mad L(¢ Boe et

ee ,
Witness “Jessica Dean

Commonwealth of Massachusetts

County of Essex

Before me, a notary public, on this AWK day of Mug , 2019, personally
‘Ss

appeared Jessica Dean, known to me to be the person whose name is subscribed to the foregoing
document and being by me first duly sworn, declared that the statements therein contained are

true and accurate. [/

~ ———
Notary Public
My Commission Expires:

a Te A
iS, SUSAN P. DOYLE

Notary Public
| COMMONWEALTH OF MASSACHUSETTS
UY My Cornmiasion Expires

August 7, 2020

 

SSE

 

CERTIFICATION

The undersigned, an attorney at law. certifies that
this copy of the foregoing. furnished by undersigned
has been compared by undersigned with the original
hat said copy is a mplete copy thereof

  

 

 

os C. binchen, 255 Heo Bloust
EXHIBIT

1 §
res DOONAN, GRAVES & LONGORIA, ttc

ATTORNEYS AT LAW

100 Cummings Canter, Suite 225D

Serving Massachusetts, Maine,
Beverly, Massachuseits 01915

Now York & New Hampshire
Hours: Monday — Friday 9 am —4 pm TEL: (978) 921-2670
www.dgandi.com FAX; (978) 921-4870

NOTICE OF INTENT TO FORECLOSE MORTGAGE AND INTENT TO _
PURSUE DEFICIENCY AFTER FORECLOSURE OF MORTGAGE |

May 28, 2019

Andreia V. DaSilva
428 North Main Street
Brockton, MA 02301

VIA CERTIFIED MAIL
RE: 428 North Main Street, Brockton, MA 02301

You are hereby notified, pursuant to Massachusetts General Laws, Chapter 244, §14, of the
intention of Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco
Credit II Trust Series 2010-1 , on or after June 19, 2019 at 12:00 PM to foreclose by sale, under
the power of sale for breach of conditions, the mortgage given by Andreia V. DaSilva to Argent
Mortgage Company, LLC dated May 12, 2005 and recorded at the Plymouth County Registry of
Deeds in Book 30519, Page 261, to secure a note of the same date given by you, for the whole or
part, of which you may be liable to the aforesaid Lender in case of a deficiency in the proceeds

of the foreclosure sale.

Very truly yours,

Deutsche Bank National Trust Company, as
certificate trustee on behalf of Bosco Credit
II Trust Series 2010-1

ww W
Reneau J. Longoria, Esq., Bar No. 635118

Brian C. Linehan, Esq., Bar No. 690437
patrick D, Beaton, Esq., Bar No. 661215

Elizabeth W. Dailey, Esq., Bar No. 562178

Attorney for Plaintiff

Doonan, Graves & Longoria, LLC

100 Cummings Center, Suite 225D

Beverly, MA 01915

(978) 921-2670

Refer to the Auctioneer's Website: http://www.monroeauctiongroup.com

No deficiency after the foreclosure sale may be pursued if you have obtained or will obtain a Chapter 7 bankruptcy
discharge that covers your obligation under the note secured by the mortgage referred to above. Please be advised
that this is not an attempt to collect a debt but is required pursuant to Massachusetts General Laws, Chapter 244,

§14, to foreclose the mortgage lien

Enclosures: Notice of Morigagee's Sale
 

NOTICE OF MORTGAGEE'S SALE OF REAL ESTATE

By virtue and in execution of the Power of Sale contained in a certain mortgage given by Andreia V.
DaSilva to Argent Mortgage Company, LLC dated May 12, 2005, recorded at the Plymouth County
Registry of Deeds in Book 30519, Page 261; said mortgage was then assigned to Deutsche Bank
Nationa] Trust Company, as certificate trustee on behalf of Bosco Credit II Trust Series 2010-1 by
virtue of an assignment dated May 12, 2005, and recorded in Book 47887, Page 183: of which
mortgage the undersigned is the present holder for breach of conditions of said mortgage and for the
purpose of foreclosing the same will be sold at PUBLIC AUCTION at 12:00 PM on June 19, 2019, on
the mortgaged premises. This property has the address of 428 North Main Street, Brockton, MA 02301.
The entire mortgaged premises, all and singular, the premises as described in said mortgage:

The following property in Brockton, Massachusetts. The land at 428 North Main Street, Brockton,
Plymouth County, Massachusetts bounded and described as follows: Beginning at the corner of North
Main and Ford Streets, at a stone post; then Westerly by said Ford Street, one hundred and forty-one
(141) feet, more or less to a fence and Jand now or formerly of Walter C. French; then Southerly by
said fence and land now or formerly of Walter C. French, seventy-nice (79( feet, more or less, to a
fence and land now formerly of Benjamin S, Clark, formerly of Moses Blodget; then Easterly by said
fence and land now or formerly of Benjamin S. Clark, one hundred and thirty-eight (138) feet, more or
less, to North Main Street; then Northerly by said North main Street, seventy-seven (77) teet, more or
less, to Stone post and corner first named. SAID PREMISES ARE SUBJECT TO THE FOLLOWING
ENCUMBRANCES: 1. Title to and rights to the public and others in so much of the premises as lies
within the bounds of North Main Strect. For title reference see deed recorded in the Plymouth Registry
of Deeds as Book 30005, Page 22, Fot further title reference, see deed recorded herewith.

Subject to and with the benefit of easements, reservation, restrictions, and taking of record, if any,
insofar as the same are now in force and applicable. In the event of any typographical error set forth
herein in the legal description of the premises, the description as set forth and contained in the
mortgage shall control by reference. Together with all the improvements now or hereafter erected on
the property and all easements, rights, appurtenances, rents, royalties, mineral, oil and gas rights and
profits, water rights and stock and all fixtures now or hereafler a part of the property. All replacements

and additions shall also be covered by this sale.

Terms of Sale: Said premises will be sold subject to any and all unpaid taxes and assessments, tax sales,
tax titles and other municipal liens and water or sewer liens and State or County transfer fees, if any there
are, and TEN THOUSAND DOLLARS ($10,000.00) in cashier's or certified check will be required to
be paid by the purchaser at the time and place of the sale as a deposit and the balance in cashier's or
certified check will be due in thirty (30) days, at the offices of Doonan, Graves & Longoria, LLC
(“DG&L”), lime being of the essence. The Mortgagee reserves the right to postpone the sale to a later
date by public proclamation at the time and date appointed for the sale and to further postpone at any
adjourned sale-date by public proclamation at the time and date appointed for the adjourned sale date.
The premises is to be sold subject to and with the benefit of all easements, restrictions, leases, tenancies,
and rights of possession, building and zoning laws, encumbrances, condominium liens, if any and all

other claim in the nature of liens, if any there be.
In the event that the successful bidder at the foreclosure sale shall default in purchasing the within
described property according to the terms of this Notice of Sale and/or the terms of the Memorandum of
Sale executed at the time of foreclosure, the Mortgagee reserves the right to sell the property by
foreclosure deed to the second highest bidder, providing that said second highest bidder shall deposit
with the Mortgagee's attorneys, the amount of the required deposit as set forth herein. If the second
highest bidder declines to purchase the within described property, the Mortgagee reserves the right to
purchase the within described property at the amount bid by the second highest bidder. The foreclosure
deed and the consideration paid by the successful bidder shall be held in escrow by DG&L, (hereinafter
called the "Escrow Agent") until the deed shall be released from escrow to the successful bidder at the
same time as the consideration is released to the Mortgagee, whereupon all obligations of the Escrow
Agent shall be deemed to have been properly fulfilled and the Escrow Agent shall be discharged. Other

terms, if any, to be announced at the sale.

Dated: May 15, 2019 Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco

Credit I Trust Series 2010-1
By its Attorney DOONAN, GRAVES & LONGORIA, LLC, 100 Cummings Center, Suite 225D,

Beverly, MA 01915 (978) 921-2670 www.dgandl.com 53390 (DASILVA)
05-24-2019, 05-31-2019, 06-07-2019
Certification Pursuant to Massachusetts 209 CMR 18.21A(2)(c)

Loan Number: 1000000462
Borrower(s) Name(s): Andreia V. DaSilva
Property Address: 428 North Main Street, Brockton, MA 0230]

Tam employed as a Foreclosure Analyst | by Franklin Credit Management
Corporation, the servicer for the mortgage loan that is the subject of this action. I have personal
knowledge of the facts contained in this Affidavit as follows: I am familiar with the systems of
record that Franklin Credit Management Corporation uses to record and create information
related to the residentia! mortgage loans that it services, including the processes by which
Franklin Credit Management Corporation obtains the loan information in those systems, While
many of those processes are automated, the information manually entered by Franklin Credit
Management Corporation employees relating to loans on those systems is based upon personal
knowledge of the information and is entered into the system at or near the time the knowledge
was acquired, These computerized records are created and maintained in the regular course of its
business as a loan servicer and Franklin Credit Management Corporation relies on the records in

the ordinary course to conduct its business as a loan servicer.
I hereby certify the following regarding the above-referenced mortgage loan:

Franklin Credit Management Corporation services the mortgage loan on the property located at

the address referenced above. You signed and executed a promissory note secured by a mortgage
in which you agreed to repay your debt at agreed upon terms. Because you have not fulfilled the
terms of the repayment agreement, foreclosure pursuant to a notice of sale is being undertaken on

the mortgaged property.

The Mortgage is described as follows:

Mortgage: Andreia V. DaSiJva to Argent Mortgage Company, LIC, dated May 12, 2005, and
recorded at the Plymouth County Registry of Deeds in Book 30519, Page 261.

Said mortgage was then assigned to Deutsche Bank National Trust Company, as certificate
trustee on behalf of Bosco Credit IT Trust Serics 2010-1 by virtue of an assignment dated May
12, 2005, and recorded in Book 47887, Page 183.

The pronussory note was given ta Argent Mortgage Company, LLC.

The promissory note is currently owned by Deutsche Bank National Trust Company, as
certificate trustee on behalf of Bosco Credit If Trust Series 2010-1 . Deutsche Bank National
Trust Company, as certificate trustee on behalf of Bosco Credit TI Trust Series 2010-1 is in

of the mortgaged property on behalf of the owner.

A copy of the note with all endorsements is included with this Certification.

Signed this _ th day or_July 2018. + ) LZ AK ——
AO hea a

f COPEL.

Name: Daniel Tripi
Title: Foreclosure Analyst
*“* Flectronic Recarding ***
Doc#: 00114114

Bk: 47887 Pg: 183 Page: 1 of 2
Recorded: 12/16/2016 09:33 AM

ATTEST: John R. Buckley, Jr. Register

When recorded mail to Plymouth County Registry of Deeds

Argent Mortgage Company, LLC

P.O. Box 14130,
Orange, CA 92863-1530

Loan Number: 0078954393 - 9602

ASSIGNMENT OF MORTGAGE

Argent Mortgage Company, LLC holder of a real estate mortgage from:
ANDREIA V, DASILVA

dated: 05/12/05 recorded with the PLYMOUTH District/County Registry of Deeds on
as Instrument Number ,andinBook 20519 \Pages 261-269

assigns sald mortgage and the Note and claim secured thereby to:

Deutsche Bank National Trust Company,
as Carticate Trustee on behalf of
BOSCO Credit ll Trust Series 2010-1,

"LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF"

Executed and delivered on 06/12/2005

Argent Mortgage Company, LLC

yh
I3y: | J ;
Ips - Agent

Jose Bur

 

State of New York
County of Westchester

On 05/12/2005 before me, Cheryl Parker
personally appeared Jose Burgos

personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose
name(s) is/are subscribed to the within Instrument and acknowledged to me that he/she/they executed
the same in his/her/their authorized capacity(ies), and that by hls/her/thelr signature(s) on the Instrument
the person(s) or the entity upon behalf of which is the person(s) acted, executed the Instrument.

WITNESS my hand and notarial seal at my office in
sald Westchester, New York
Bk: 47887 Pq: 184

BORROWER NAME: DASILVA

LOAN NUMBER: 0078954393 - 9602
LEGAL DESCRIPTION

LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF:

Property 428 North Main Street, Brockton, Massachusetts 02301

Address:

The following property in Brockton, Massachusetts.

The land at 428 North Main Street, Brockton, Plymouth County, Massachusetts bounded and described
as follows:

Beginning at the corner of North Main and Ford Streets, at a stone post; then

Westerly by said Ford Street, one hundred and forty-one (141) feet, more or less to a fence and land now
or formerly of Walter C, French; then

Southerly by said fence and Jand now or formerly of Walter C. French, seventy-nine (79) feet, more or
less, to a fence and land now formerly of Benjamin S, Clark, formerly of Moses Blodget; then

Easterly by said fence and land now or formerly of Benjamin S, Clark, one hundred and thirty-eight (138)
feet, more or less, to North Main Street; then

Northerly by said North Main Street, seventy-seven (77) feet, more or less, to Stone post and corner first
named,

SAID PREMISES ARE SUBJECT TO THE FOLLOWING ENCUMBRANCES;:

1, Title to and rights of the public and others in so much of the premises as lies within the bounds of

North Main Street.
For title reference sce deed recorded in the Plymouth Registry of Deeds as Book 30005, Page 22.
 

 
 

7 toan| 0078954393 - 9602

pe
FIXED RATE NOTE
May 12, 2005 White Plains NY
(Dota) {Cily) [Slato)
428 NORTH MAIN STREET, BROCKTON, MA 02301
[Proparty Addroce}
4. BORROWER'S PROMISE TO PAY
In ralurn for the Joan that | have recelved today, | promise to pay U.S. $ 80,600.00 (this amount will be called

"Pringlpat"), plus Interest as set forth herein, to the order of the Lender. The Lender [s Argant Mortgage Company,

LLC
! understand that the Lendor may transfer this Note, The Lender or anyone whe takes this Note by transfer and who is

2. INTEREST
| will pay interest at a yearly rate of 10.950 %. Interest will be charged on unpaid Principat unti! the full amounl of

Principal has been paid.

3. PAYMENTS
i will pay Principal and interest by nnaking payments each month of U.S. $ 764.53 | will make my monthly payments on
tho first day af each month beginning on July 1, 2005

| will make (hese payments every month until | have paid all of the Principal and interest and any ofhey charges

described below (hat | may owe under this Note

if, on June 1, 2035 | still owe amounts under this Note, | will pay those amounts in full on thal date, which is called

the "Maturity Data.”
J will make my payments at:

505 City Parkway Wast, Suite 100, Orange, GA 92868
or ata differant placo if required by the Note Holder.
HORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Chargos for Overdue Paymonts
if ihe Note Holder has not received the full amount of any monthly payment by the end of fifteen calendat days

after the date it is dua, | will pay a fate charge to the Nate Holder. The amount of the charge will ba 3.000 % of
my overdue payment of Principal and interest.

ay send mea written police

(B}) Notice frem Note Holder
musi be al leusl

if {do not pay the full amount of each manthly payment on time, the Nolo Halder m
telling me that If | do nol pay lhe overdue amount by a certain date, | will be in defaul. That dale
10 days after Ihe date on which the nolica is malted to tie or, if lip nol malled, 10 days alter the data on whieh Il

Is delivered me.

(C) Default
otice describad in Section (8) above, | will he in

IF 1 do not pay the overdue amount by the date slated In ibe a
defaull, tf {am in'default, the Note Holder may require me to immisdiately pay (he full arnourit of Principal which
1 defauil, the Nole

has not bean paid and all the interest thal | owe on that avaunt, Even if, ala time when | an lr
Holder does not require me to pay immediately in full as describad above, the Note Holder will stil ave Wie right

to do so if | am ir default at a laler time.
(D) Payment of Note Holder's Costs and Expunsas ‘
if the Note Holder raciuires me to pay immwuclicilely in full as deserlbed above, the Note Holder will have Ihe right lo
ble Jaw. Those expenses

be paid back for all its costs and expenses to tha extent not prohibited by applica

include, for example, reasonable attorneys’ fees. .
woe

5. THIS NOTE SECURED BY A MORTGAGE
In-adeition to the prelestians given to the Mate Holder under this Nolte, 2 Mortgage, daled May 12, 2005,
jrolocts the Nols Helder from possible losses whith might result iF do not keep the promises which | make in this
Note. That Mortgage duseribes hoy and under welvat sanditions | may be required lo make Immediate payrnent in full

of all amounts thal | owe under this Note.

y Initiols:
i iy"
iy,
Page 1 of 2 / OS/t 2/2008 7:57°04 AM

ZIG UIA (FS

 
 

 

 

 

 

 

 

Me Me U.S. Postal Service®
WALZ ETM WALZ | CERTIFIED MAIL® RECEIPT
CERTIFIED Wee ection Umea
MAILER® ?
Te Lemanness
i S414 7266 9904 213b biG 3b
Andreia V. DaSilva { :
Label#1 == 428 North Main Street i Conftied Mall Fae $ 6.945
Brockton, MA 02301 HRotum Recalpt (Hardcopy)
Z Rolurn Recelpt Electronic) MAY 2 9 2019
e 1 Certified Mail Restricted Delivery $ Poeanark
Andreia V. DaSilva Postage $ -@5
eae 428 North Main Street Total Postaye and Fees $ 7.60
Brockton, MA 02301 i Sent to:
| Andreia V. DaSilva
428 North Main Street
Brockton, MA 02301
Andreia V. DaSilva i Reference Information
Label#3 «428 North Main Street i
Brockton, MA 02301 i
!
= ccaseal Ree CER uae oe sa beet a wchrebldn yeah !

me ae et ee ee ee ee ee ee ee ee ee ee |e ee een eee eee ea Tee eee tee eee eee
FOLD AND TEAR THIS WAY ==}

c

 

ro :]
>
roy i
ERG
Pe]
rat iy
2 ie ox
rz)
a ep)
>
in
oO
i
= ew
aa) ™~ U7)
om or
mn
=

 

Label #5 (OPTIONAL)

Label #6 - Retum Receipt Barcode (Sender's Record)

AA

4590 Fébb F404 2136 blby 34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOLD AND TEAR THIS WAY —-je

BdIMES Jdisoey WNjey Bulsn 10) nox yueuL

RETURN RECEIPT REQUESTED

| DETACH ALONG PERFORATION

i Return Receipt (Form 3811) Barcode

 

* WOR OE A

9590 debe 9904 2136 b1lb1 39

 

vt
ui

e T. Anlicle Addressed to:

3

“E :

= : Andreia V. DaSilva

h 428 North Main Street
Brockton, MA 02301

 

 

 

 

 

i

t

12. Certified Mail (Form 3800) Article Number
‘

LW
:PS Farm 2014 Earaimila oily onth

FNL4Y Pebb F904 2L3b b1b1 3h

 

Label #7 - Certified Mall Article Number

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
OF THE RETURN ADDRESS. FOLD AT DOTTED LINE

 

CERTIFIED MAIL®

MU

F4L4 7266 F04 2136 b1b1 3b

ee

    
 

COMPLETE THIS SECTION ON DELIVERY

   

A. Signature CAgent
xX = (Addressee
B. Received by (Printed Name) G. Data of Delivery

 

rvice

 

 

D. is delivery addrass diffarentfromnem 1? C]Yes
If YES, enter delivery address below: CONo

——=<=—

 

 

 

. Service Type:
Cartifled Mail
Corliliad Mall Restricted Dell

Belerence Information

JID/AM
Andreia V. DaSilva
53390

--

Thank you for using Retum Receipt Se

 

5

 

Ramaactle Datum Daanint!
USPS.com® - USPS Tracking® Results Page | of 2

FAQs > (https://www.usps.com/faqs/uspstracking-faqa.htm)

USPS Tracking
Track Another Package +

Tracking Number: 9414726699042136616136 Removers

Your Item could not be delivered on June 17, 2019 at 6:14 pm in BROCKTON, MA 02802. It was held for the required number
of days and is being returned to the sender.

Alert

June 17, 2019 at 6:14 pm
Unclalmed/Being Returned to Sender
BROCKTON, MA 02302

Get Updates \/

 

Text & Email Updates
Tracking History

June 17, 2019, 6:14 pm

Uncdaimed/Belng Relumed to Sender

BROCKTON, MA 02302

Your Item could not ba delivered on June 17, 2019 at 6:14 pm in BROCKTON, MA 02302, It was held for the required number of days and

is belng returned to the sender,

spEqpec.

Reminder to Schadule Redellvery of your item

May 31, 2019, 12:02 pm
Notice Left (No Authorized Reciplent Available)
BROCKTON, MA 02301

May 31, 2019, 8:22 am
Qut for Delivery
BROCKTON, MA 02301

May 31, 2019, 8:12 am
Soning Complete
BROCKTON, MA 02301

May 31, 2019, 6:01 am
Departed USPS Regional Facllity
BROCKTON MA DISTRIBUTION CENTER

May 21, 2010, 6:24 am
Arrived at Unit
BROCKTON, MA 02302

May 30, 2079, 0:36 am
Arrived at USPS Raglonal Facility
BROCKTON MA DISTRIBUTION CENTER

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3 &text28777=&tLabe... 6/20/2019
USPS.com® - USPS Tracking® Results Page 2 of 2

May 30, 2019, 12:47 am
Acived at USPS Regional Facllity
BOSTON MA DISTRIBUTION CENTER

 

Product Information

See Less A

Can't find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (https:/Avww.usps.com/fags/uspstracking-faqs.htm)

The easiest tracking number is the one you don't
have to know.

With Informed Delivery®, you never have to type In another
tracklng number, Sign up to:

® See Images’ of incoming mail.

yoeqpee4

* Automatically track the packages you're expecting.

¢ Set up email and text alerts so you don't need to enter
tracking numbers.

* Enter USPS Delivery Instructions” for your mail carrier.

Sign Up

({hitps://reg.usps.com/entreg/Registratior

“NOTE: Black and white (grayscale) images show the
outside, front of lett2P ae beas Teelseonny herp Rey hat
are processed through USPS automated equipment.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLo=3 &text28777=&tLabe... 6/20/2019
ru DOONAN, GRAVES & LONGORIA, Lic

ATTORNEYS AT LAW

100 Cummings Center, Suite 225D
Beverly, Massachusetts 01915
TEL: (978) 921-2670

FAX: (978) 921-4870

Serving Massachuseits, Maine,
New York & New Hampshire
Hours: Monday — Friday 9 am- 4 pm

www. dgand!.com

NOTICE OF INTENT TO FORECLOSE MORTGAGE
May 28, 2019

Spouse of Andreia V. DaSilva
428 North Main Street
Brockton, MA 02301

VIA CERTIFIED MAIL
Re: 428 North Main Street, Brockton, MA 02301

To Whom It May Concern:

You are hereby notified, pursuant to Massachusetts General Laws, Chapter 244, §14, of
the intention of Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco
Credit II Trust Series 2010-1 , on or after June 19, 2019 at 12:00 PM, to foreclose by sale, under
the power of sale for breach of conditions, the mortgage given by Andreia V. DaSilva to Argent
Mortgage Company, LLC dated May 12, 2005 and recorded at the Plymouth County Registry of

Deeds in Book 30519, Page 261.

Very truly yours,

Deutsche Bank National Trust Company, as
certificate trustee on behalf of Bosco Credit II Trust
Series 2010-1

by its attorneys

Doonan, Graves & Longoria, LLC

by: GA aa

Reneau J. Longoria, Esq.
Brian C. Linehan, Esq.
Patrick D. Beaton, Esq.
Elizabeth W. Dailey, Esq.

Refer to the Auctioneer’s Website: http://www.monroeauctiongroup.com
Enclosures: Notice of Mortgagee's Sale
NOTICE OF MORTGAGEE'S SALE OF REAL ESTATE

By virtue and in execution of the Power of Sale contained in a certain mortgage given by Andreia V.
DaSilva to Argent Mortgage Company, LLC dated May 12, 2005, recorded at the Plymouth County
Registry of Deeds in Book 30519, Page 261; said mortgage was then assigned to Deutsche Bank
National Trust Company, as certificate trustee on behalf of Bosco Credit II Trust Series 2010-1 by
virtue of an assignment dated May 12, 2005, and recorded in Book 47887, Page 183; of which
mortgage the undersigned is the present holder for breach of conditions of said mortgage and for the
purpose of foreclosing the same will be sold at PUBLIC AUCTION at 12:00 PM on June 19, 2019, on
the mortgaged premises. This property has the address of 428 North Main Street, Brockton, MA 02301,
The entire mortgaged premises, all and singular, the premises as described in said mortgage:

The following property in Brockton, Massachusetts. The land at 428 North Main Street, Brockton,
Plymouth County, Massachusetts bounded and described as follows: Beginning at the corner of North
Main and Ford Streets, at a stone post; then Westerly by said Ford Street, one hundred and forty-one
(141) feet, more or less to a fence and land now or formerly of Walter C. French; then Southerly by
said fence and land now or formerly of Walter C. French, seventy-nice (79( feet, more or less, to a
fence and land now formerly of Benjamin S. Clark, formerly of Moses Blodget; then Easterly by said
fence and land now or formerly of Benjamin S, Clark, one hundred and thirty-eight (138) fect, more or
less, to North Main Street; then Northerly by said North main Street, seventy-seven (77) feet, more or
less, to Stone post and corner first named. SAID) PREMISES ARE SUBJECT TO THE FOLLOWING
ENCUMBRANCES: 1. Title to and rights to the public and others in so much of the premises as lies
within the bounds of North Main Street. For title reference see deed recorded in the Plymouth Registry
of Deeds as Book 30005, Page 22. Fot further title reference, see deed recorded herewith.

Subject to and with the benefit of easements, reservation, restrictions, and taking of record, if any.
insofar as the same are now in force and applicable. In the event of any typographical error set forth
herein in the legal description of the premises, the description as set forth and contained in the
mortgage shall control by reference, Together with all the improvements now or hereafter erected on
the property and all easements, rights, appurtenances, rents, royalties, mineral, oil and gas rights and
profits, water rights and stock and all fixtures now or hereafter a part of (ue properly, All replaceanents

and additions shall also be covered by this sale.

Terms of Sale: Said premises will be sold subject to any and all unpaid taxes and assessments, tax sales,
tax titles and other municipal liens and water or sewer liens and State or County transfer fees, if any there
are, and TEN THOUSAND DOLLARS ($10,000.00) in cashier's or certified check will be required to
be paid by the purchaser at the time and place of the sale as a deposit and the balance in cashier's or
certified check wiJl be due in thirty (30) days, at the offices of Doonan, Graves & Longoria, LLC
(“DG&L”), time being of the essence. The Mortgagec reserves the right to postpone the sale to a later
date by public proclamation at the time and date appointed for the sale and to further postpone at any
adjourned sale-date by public proclamation at the time and date appointed for the adjourned sale date.
The premises is to be sold subject to and with the benefit of all easements, restrictions, leases, tenancies,
and rights of possession, building and zoning laws, encumbrances, condominium liens, if any and all

other claim in the nature of liens, if any there be.
In the event that the successful bidder at the foreclosure sale shall default in purchasing the within
described property according to the terms of this Notice of Sale and/or the terms of the Memorandum of
Sale executed at the time of foreclosure, the Mortgagee reserves the right to sell the property by
foreclosure deed to the second highest bidder, providing that said second highest bidder shall deposit
with the Mortgagee's attorneys, the amount of the required deposit as set forth herein. If the second
highest bidder declines to purchase the within described property, the Mortgagee reserves the right to
purchase the within described property at the amount bid by the second highest bidder. The foreclosure
deed and the consideration paid by the successful bidder shall be held in escrow by DG&L, (hereinafter
called the "Escrow Agent") until the deed shall be released from escrow to the successful bidder at the
same time as the consideration is released to the Mortgagee, whereupon all obligations of the Escrow
Agent shall be deemed to have been properly fulfilled and the Escrow Agent shall be discharged. Other

terms, if any, to be announced at the sale.

Dated: May 15, 2019 Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco
Credit H Trust Series 2010-1

By its Attorney DOONAN, GRAVES & LONGORIA, LLC, 100 Cummings Center, Suite 225D,
Beverly, MA 01915 (978) 921-2670 www.dgandl.com 53390 (DASILVA)

05-24-2019, 05-31-2019, 06-07-2019
wz WALZ OO

CERTIFIED
MAILER?

Spouse of Andreia V. DaSilva
Label #1 = 428 North Main Street
Brockton, MA 02301

Spouse of Andreia V. DaSilva
428 North Main Street
Label #2 Brockton, MA 02301

Spouse of Andreia V. DaSilva
Label #3 428 North Main Street
Brockton, MA 02301

A FOLD AND TEAR THIS WAY——» OPTIONAL

ee ke a a ee a ee es ee ee

Label #5 (OPTIONAL)

Label #6 - Return Recelpt Barcode (Sender's Record)

A aC

4590 F2@bb 9904 24396 bibl ce

fa)
a
Oo
oO
vn
ia
”
fas
wi
fa
z
TF)
7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o
ru
=
Sie
to |
=e 5
=
2
oe
oF
~~ F-)
he
<i
wo}
a
rena fu
‘a Be
—
cob) =z
O-
oo

  

FOLD AND TEAR THIS WAY jm

SS SS SS SS SS KS OR ST SER OOS SESS OS ASONSSOenen si

C  FOLDAND TEAR THIS WAY —ja> Return Recelpt (Form 3811) Barcode

=--J

| U.S. Postal Service®
CERTIFIED MAIL® RECEIPT

} Domestic Mail Only
USPS® ARTICLE NUMBER
9414 7abb S90K 2196 bibs 29

 

 

{Certified Mall Fee $ 6.60
Return Recelpt (Hardcopy) $
HRetumn Receipt (Electronic) $

 

 

 

a!

= ' Certified Mall Restricted Delivery $ MA VrisQuaii 9
Postage $ 1.59

g Talal Postage and Fees $_ 7.30

3 Sent to:

| Spouse of Andreia V. DaSilva

#428 North Main Street
: Brockton, MA 02301

; Reference Information

 

D/AM
ndreia V. DaSilva

 

Label #7 - Certified Mail Articole Number

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
OF THE RETUAN ADDRESS. FOLD AT DOTTED LINE

 

CERTIFIED MAIL®

MA

S404 7abb TION 213b bled 249

    

COMPLETE THIS SECTION ' ON DELIVERY

 

 

        

 

 

 

 

 

 

 

 

 

 

 

«PS Form 4211 Farcimile .tity AiR

3 r” A, Signature [JAgent g
Sh | MITINUAUND IO OOOTAIININ YUNA | foriissreriinesnans—rerraooatey
g F 2} 9550 4266 9904 2136 bibs 22 | beeaomeyadderednoemnontem TT Elves a
Ss a Gi a ' Hf YES, enter dalivery address below: © []No 3
a fi é ce Addressed to: z
D oS 3
2 Wi = 5 ! Spouse of Andreia V. DaSilva &
3 aia 428 North Main Street ponies Type z
g 2 G 5 t Brockton, MA 02301 CY Centifiad Mall Restricted Delivery =

i Beference Information a4
2 OG GG 3
3 {2. Certified Mall (Form 3800) Article Number J peu x
s f pe) TBH 7ebe T904 2236 E1b2 29 cate if
i Namaatio Datirn Danaint !

'
1
!
t
4
tT
(
t
1
1
a
USPS.com® - USPS Tracking® Results Page 1 of 2

FAQs > (https://www.usps.com/taqs/uspstracking-fage.htm)

USPS Tracking’
Track Another Package +

Tracking Number: 9414726699042136616129 Remavees

Your Itam could not be delivered on June 17, 2019 at 6:14 pm In BROCKTON, MA 02302. It was held for the required number
of days and is being returned to the sender.

Alert

June 17, 2019 at 6:14 pm
Unclaimed/Being Returned to Sender
BROCKTON, MA 02302

Get Updates Vv

 

Text & Emall Updates
Tracking History

dune 17, 2018, 6:14 pm
Unclaimed/Being Retumed to Sendar

BROCKTON, MA 02302
Your item could not be dalivered on June 17. 2019 at 6:14 pm In BROCKTON, MA 02302. It was held for the required number of days and

is being retumed to the sender

yoeqpeey

Reminder to Schedule Redalivery of your ilem

May 31, 2019, 12:02 pm
Notice Left (No Authorized Recipient Avallable)
BROCKTON, MA 02301

May 31, 2019, 8:22 am
Oul for Deilvery
BROCKTON, MA 02301

May 341, 2079, 8:12 am
Sorting Complete
BROCKTON, MA 02901

May 31, 2019, 6:01 am
Oaparted USPS Regional Faclllty
BROCKTON MA DISTRIBUTION CENTER

May 31, 2010, 6:22 am
Arrived at Unit
BROCKTON, MA 02302

May 20, 2018, 7:40 am
AnWwed at USPS Reglonal Facility
BROCKTON MA DISTRIBUTION CENTER

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpageé&tLc=3 &text28777=&tLabe... 6/20/2019
USPS.com® - USPS Tracking® Results Page 2 of 2

May 26, 2019, 14:18 pm
Deparled USPS Reglonal Facility
BOSTON MA DISTRIBUTION CENTER

May 20, 2019, 9:28 pm
Artived at USPS Regional Facility
BOSTON MA DISTRIBUTION CENTER

 

Product Information

See Less A

Can't find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (https:/Avww.usps.com/faqs/uspstracking-fags.htm)

The easiest tracking number is the one you don't
have to know.

peqpesy

With Informed Delivery®, you never have to type in another
tracking number. Sign up to:

* See images” of incoming mail.
* Automatically track the packages yau're expecting,

¢ Set up email and text alerts so you don't need to enter
tracking numbers.

¢ Enter USPS Delivery Instructions” for your mail carrier,

Sign Up

(https://reg.usps.com/entreg/Registratio:

“NOTE; Black and white (grayscale) images. show the
outside, front of fettéPae aan ere iee nny Mai Ley that
are processed through USPS automated equipment.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3 &text28777=&tLabe... 6/20/2019
‘a\

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

tag . "4 te
fe Pe i
eet - 3 ae

ot. eww! ~
Andreia V. Dasilva, Pro Se: &

428 North Main Street
Brockton, MA 02301
(RECON)

(ENG)

IN THE SUPERIOR COURT OF THE STATE OF MASSACHUSETTS
COUNTY OF PLYMOUTH

ANDREIA V. DASILVA PRO SE, Case No.. )4%%CVO0GS4 A

Plaintiff,

vs. [PROPOSED] ORDER ON TEMPORARY
RESTRAINING ORDER

ARGENT MORTGAGE COMPANY, LLC;
DLJ MORTGAGE CAPITAL, INC., ASSET
BACKED SECURITIES CORPORATION, US
BANK, NA AS TRUSTEE FOR
SECURITIZED TRUST ASSET BACKED
SECURITIES HOME EQUITY LOAN NC
2005-HE4 TRUST, WELLS FARGO BANK,
NA, MORTGAGE ELECTRONIC
REGISTRATION SYSTEM, (“MERS”), AND
DOES 1 THROUGH 100 INCLUSIVE, et al.

 

Defendants.

TEMPORARY RESTRAINING ORDER

On the date signed below, the application of Andreia V. Dasilva, Pro se, Applicant for a
temporary restraining order was presented to the Court.

The Court, having examined the pleadings and allegations of Applicant, finds that
Applicant has an ownership interest in real property located at 428 North Main Street, Brockton,

MA 02301 (the “Property”), and that Applicant seeks a temporary restraining order to maintain

ORDER ON TRO - 1

 

EXHIBIT

1G
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

|| the status quo of the Property. Applicant’s sworn Application alleges that the Property will be

imminently sold or auctioned by Respondents Argent Mortgage Company, LLC; DLJ Mortgage
Capital, Inc., Asset Backed Securities Corporation, US Bank, NA as Trustee for Securitized
Trust Asset Backed Securities home Equity Loan NC 2005-HE4 Trust, Wells Fargo Bank, NA,
Mortgage Electronic Registration Systems, Inc.; and said disposition will subject him to eviction
actions from his home, without immediate intervention from this Court. Applicants’ sworn
pleadings and allegations show that Applicants has requested a restraining order to prevent the

sale, auction or any other transfer of ownership of the subject property, against Respendentswhe

  

I a alleo emaitted candy ao O16 -preniisce note a0 ne HT

Property to-claim-standing-te-sell-or auction the Property. nf

The Court finds that there is a clear and present danger of continuing harm unless
Respondents are ordered to do or refrain from doing certain acts, as shown below.

The Court finds that there is an immediate need for the following restraining orders to
prevent further harm to the Property and to protect Applicants and the Property subject of this
suit and that the orders are in the best interest of maintaining the status quo.

IT IS THEREFORE ORDERED that the clerk of this Court issue temporary restraining
orders as follows, and Argent Mortgage Company, LLC; DLJ Mortgage Capital, Inc., Asset
Backed Securities Corporation, US Bank, NA as Trustee for Securitized Trust Asset Backed
Securities home Equity Loan NC 2005-HE4 Trust, Wells Fargo Bank, NA, Mortgage Electronic
Registration Systems, Inc. are immediately:

1. Prohibited from selling the subject Property located at 428 North Main Street, Brockton

MA 02301.

2. Prohibited from conducting any auction of the subject Property located at 428 North Main

ORDER ON TRO - 2

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Street, Brockton, MA 02301.

These temporary restraining orders shall be effective immediately and binding on the
Respondents and shall continue in full force and effect for Lb days from the date this
order is signed unless terminated sooner by order of this Court.

The requirement of a bond is waived.

IT IS FURTHER ORDERED that the clerk shall issue notice to Respondents, Argent
Mortgage Company, LLC; DLJ Mortgage Capital, Inc., Asset Backed Securities Corporation, US

Bank, NA as Trustee for Securitized Trust Asset Backed Securities home Equity Loan NC 2005-

HE4 Trust, Wells Fargo Bank, NA, Mortgage Electronic Registration Systems, Inc. to appear, |

protien
and Respondents are ORDERED to appear in person, before this Court located at-52-Obery-St;

#2041, Plymouth, MA 02360 on. gure 24 , 2019 at Z 00-4 9/

P.M. The purpose of this hearing is to determine whether the Court should issue its protective

 

order —

1. Prohibited from selling the subject Property located at 428 North Main Street, BrocktonJ

MA 02301.

2. Prohibited from conducting any auction of the subject Property located at 428 North Main

Street, Brockton, MA 02301.

SIGNED on the [4 __ day of JS“ _, 2019 at_1: 04% p.m.

 

 

HONORABLE JUDGE PRESIDING

PRDERONGRO -3 Mark A. Hallal
Justice of the Superior Court

 
Bk: 51613 Pg: 234

POST SALE AFFIDAVIT REGARDING NOTE
“Eaton/Pinti Affidavit”

Current Record Owner: Andreia V. DaSilva

Foreclosing Entity: Deutsche Bank National Trust Company; as certificate trustee on behalf of Bosco
Credit II Trust Series 2010-1

Property Address: 428 North Main Street; Brockton, MA 02301

Mortgage: The Mortgage to be foreclosed was given by Andreia V. DaSilva to Argent Mortgage
Company, LLC, dated May 12, 2005, and recorded at‘the Plymouth County. Registry of Deeds in Book

30519, Page 261

Assigned to: Deutsche Bank National Trust, Company, as certificate trustee on behalf of Bosco Credit
II Trust Series 2010-1 by virtue of'an assignment dated May 12, 2005, and recorded in Book 47887,
Page 183 :

1. lam employed as a Foreclosure Manager, AVP_ by:Franklin ‘Credit Management Corporation, the
servicer for the niortgage loan that is'the subject’of this action. | have personal knowledge of
the facts contained in this affidavit-as follows: I.ami familiar with the systems of record that
Franklin Credit Management Corporaiion uses to record.and create information related to the
residential mortgage loans that it services, including the processes by which Franklin Credit
Management Corporation obtains the loan information in those systems. While many of those
processes are automated, the information manually entered by’ Franklin Credit Management
Corporation employees relating to loans on those systems is based upon personal knowledge of
the information and is entered into the systemeat or near the time the knowledge ‘was acquired.
These computerized records are created and maintained in the’regular course of its business as a
loan servicer and Franklin Credit Management Corporation.relies on the records in the ordinary
course to conduct its businéss as-a loan’servicer.

to

Based upon my réview Of the business records of Franklii-Credit Management Corporation, |
certify that as of the dates when Notices of Sale rélating to the Mortgage at issue were mailed
and published pursuant to M.G.L. Chapter 244, Section 14 up to and including the Foreclosure
Sale Date, the Foreclosing Mortgagee was:

[Check One]:

f* | the holder/owner of the promissory note secured by the above Mortgage,

[ x ] the authorized agent of the holder/owner of said-promissory ote, secured by the Mortgage.

CERTIFICATION | errest: John

The undersigned. an attorney at law. certifies that
this copy of the foregoing. furnished by undersigned
has been compared by undersigned with the original

“TS copy is a true complete copy thereof
> }
(> EXHIBIT

Been C. Ath, Esp, BORG OC

tabbies"
Bk: 51613 Pg: 235

3. Based upon my. review of the business records of Franklin Credit Management Corporation, |
certify that’ |
[Check One]:
{ ] the contractual notice of:default was Sent to the iortgagor(s) prior to July 17, 2015;
[ X] the contractual notice of default was sent’to.the mortgagoi(s) after July 17, 2015. A true
and correct copy. of the Notice of Default j is,attached hereto,

Signed under the pains and-penalties of perj iy this oka day.of Au gu 9.

  

 

 
 
 

Ne: Melissr@hvera

fanager, AVP

|
|
State of: N 4 |
County of [ noMuy |
Beforg me, a netary ‘public, on this 20. day of é I, 2019, personally appeared
\\ \knownh to me ‘to be, the persc person whose nang is subscribed to the foregoing
document and being by mé fifst:duly:sworn, declared that-fhe statements therein contained are true and

accurate.

  
 
  

 

ee Al (lo

y Commission Expires:

%,
-
Pd
o
- “a
s

  
    

GINA D'ELIA

Commission # 2417289
otar Publis, State of New Jeney
memgsion Expires

 
 
 

“eaeeeet™

    
 
Bk: 51613 Pg: 236

FRANKLINCREDIT

MANAGEMENT CORPORATION”

 

* This is an important notice concerning your right to live in your home. Have it translated at once.
+ Esta carta explica sus dercchos legales para permanecer en su propicdad de vivienda. Por favor traduzca

as

esta notificacion inmediatamente,
* Este é um aviso importante em relacao ao seu dereito de morar na sua residéncia, Por favor, tem

tradizide imediatamente.
« C'est une notification importante concernant votre droit de vivre chez vous. Faites-la traduire

immeédiatement.

CE WTS E RAY FT AL, LRA ERAS «

90-Day Right to Cure Your Mortgaye Default

March 7, 20}7
VIA FIRST CLASS AND CERTIFIED MAIL

Andreija V. DaSilva
428 North Main Street
Brockton, MA 02301

RE; 428 North Main Street; loan QED with Pranklin Credit Management Corporation as
servicer on behalf of Deutsche Bank National Trust Company, as Certificate Trustee on behalf of

BOSCO Credit I] Trust, Series 2010-1; LOAN ORIGINATOR: Argent Mortgage Company,
LLC
To Andreia V. DaSilva:

We are contacting you because you did not make your monthly loan payment(s} duc on January
T, 2009 to Prinklin Credit Management Corporation,” You ist pay the past due amount on or
before June 5, 2017, which is 90 days from the date of this notice. ‘The past due amount on the

date of ihis notice is specified below:

e Total Payments: ii

If you pay the past due amount, and any additional monthly payments, late charges or fecs that
may become due between the date of this notice and the dale when you make your payment, your
account will be considered up-to-date and you can continue to make your regular monthly

payments.

tO Miata 2a Luac gorser Cty, SEA?
Ved SNS) ISO, BU TES SBOP Pei IE ATE
Bk: 51613 Pg: 237

          
 

re

fa

fey CRANKLINCREDIT

MANAGEMENT CORPORATION”

     

Make your payment directly ta:
Franklin Credit Management, PO Box 829629, Philadelphia, PA 19182-9629,

Please consider the following:

You should contact the Homeownership Preservation Foundation (888-995-HOPE) to

»
speak with counselors who can provide assistance and may be able to help you work with
your lender to avoid foreclosure;
« If you are a MassHousing borrower, you may ulso contact Masstiousing (888-843-6432)
There may be other

to determine if you are eligible for additional assistance.
homeownership assistance available through your lender or servicer;

* You may also contact the Division of Banks (800-495-2265) or visit
wwwunass.20v/foreclosures to find a foreclosure prevention program near you;

After June 5, 2017, you can still avoid foreclosure by paying the total past due amount
before a foreclosure sale takes place, Depending on the terms of the loan, there may also

be other ways to avoid foreclosure, such as selling your property, refinancing your loan,
or voluntarily transferring ownership of the property to Franklin Credit Management

Corporation.

If you do not pay the total past duc amount of GD and any additional payments that
may become due by June 5, 2017, you may be evicted from your home after a foreclosure

sale, If Deutsche Bank National Trust Company, as Certificate Trustee on behalf of BOSCO
Credit 1! Trust, Series 2010-1! forecloses on this property, it means the mortgagee or a new

buyer will take over the ownership of your home.

If you have questions, or disagree with the calculation of your past due balance, please contact
David Behler at (800) 650-7162 or documentsqrtranklingrediLcom ov 101 Hudson Street, 25"

Floor, Jersey City, NJ 07302.

Sincerely,

ae
——n eee
ee I ee tre

Franidin Credit Management Corp
David Behler
Delinquency Manager

JOR Hartson Stavet 23 Pan Jersey Git NY 07902
Fel BOP GOA L800, SUM 255 TRO? Pav Oboe 1520
Bk: 51613 Pg: 238

PAMAUCOLEES E COMM RA PUNE!

fe) ERANKLINCREDIT

 

Enclosed with this notice, there may be additional important disclosures related to applicable

laws and requirements that you should carefully review.

Deutsche Bank National Trust Company, as Certificate Trustee on behalf of BOSCO Credit If
Trust, Series 2010-1 is the Mortgagee of the subject morigage and

Deutsche Bank Nationa! Trust Company, as Certificate Trustee on behalf of BOSCO Credit 1]
Trust, Series 201 0-] is the holder/owner of the subject note,

TIS 1S AN ATTEMPT TO COLLECT A DEBT; ANY INFORMATION OBTAINED WILL
BE USED FOR THAT PURPOSE. THIS DOES NOT IMPLY THAT WE ARE ATTEMPTING
TO COLLECT MONEY FROM ANYONE WHO'S DEBT HAS BEEN DISCHARGED
UNDER THE BANKRUPTCY LAWS OF THE UNITED STATES.

As required by law, you are hereby notified that a NEGATIVE CREDIT REPORT reflecting on
the Borrower’s credit record may be submitted to a credit reporting agency if the Borrower fails

to fulfill the terms of the obligations under the Loan.

IF YOU DID NOT SIGN THE NOTE BUT HOLD A LEGAL OR BENEFICIAL INTEREST
IN THE ENCUMBERED PROPERTY, THIS NOTICE 1S PROVIDED TO YOU AS A
COURTESY TO WARN YOU THAT IF THE FULL AMOUNT DUE ON THE LOAN I5 NOT

seen een ee iA AB 8TH OM VCH MAN HOSE AYO RISER ESE Biro

ENCUMBERED PROPERTY.

Failure to cure the default on or before the date specified in the notice may result in acceJeration
of the sums secured by this Security Iusirument and sale of the Property. IC the default is not
cured on or before the date specified in the notice, Lender at its option may require immediate
payment i full of all suns secured by ds Security Instrument without further demand and may
invoke the STATUTORY POWER OF SALF and any other rnedies permitted by Applicable
Law. Lender shall be entitled lo collect all expenses incurred in pursuing the remedies provided
in Sectiun 22 uf the mortgage, including, but not limited to, reasonable attorney's fees and costs

uf Gue evidence.

Palio toes fomsep tay eer oa?
fey AE farts ae
Bk: 51613 Pg: 239

ae RANKLINCREDIT

MANAG PAULDI C CRY ORATION’

 

Please be advised that you have the right to reins(ale afler acceleration and the right to bring a
court action to assert the non-existence of a default or any other defense to acceleration and sale

No deficiency after the foreclosure sale may be pursued if you have obtained or will obtain a
Chapter 7 bankruptcy discharge thal covers your obligation under the note secured by the
mortgage referred to above. Please be advised that this is not an attempt ta collect a debt but is
required pursuant to Massachusetts General Laws, Chapter 244, §14, to foreclose the mortgage

“SHH

Please be advised that the mortgagor may sell the property prior to the foreclosure sale and usc

the proceeds to payoff the morgage.

Notwithstanding anything herein to the contrary, if you have filed 4 bankruptcy petition and
there is either an “automatic stay” in effect in your bankruptcy case or you have received in that
case a discharge of your personal liability for the obligation identified in this letter, we may nat
and do not intend to pursue collection of that obligation from you per sonally. If these
circumstances apply, this notice is not and should not be construed to be a demand for payment
from you personally. Unless the Bankruptcy Court has ordered otherwise, howcver, please also
note that despite any such bankruptcy filing, whatever rights we hold in the properly that secures

the obligation remain unimpaired.

eT

 

 

As of the date of this letter, the amount sccured mmder the mortgage loan is GZ
Bevause.interest, late charges and other charges. may vary from day to. day, the amount due on
the day you pay may be greater, Hence, if you pay the amount shown ubove, an adjustment may
be necessaty after we reccive your check, in which event we will inform you before depositing
the check for collection, Tor further information, write or call the undersigned.

Unless you notify this office within 30 days after recciving this notice that you dispute the
validity of the debt or any portion thereal; this office will assume this debt is valid, If you notify
this office in writing within 30 days of receiving this notice, this office will obtain verification of
the debt-and-will.mail you a.copy of. such verification, Upon written request, within the. 30-day
period, we will provide you with the name and address of the original creditor, tf different from

the current creditor.

  

Bet Metfarve Mined Lads Mens AR adtg NE Se as
Leh HUG INO BOO 255. INUP Bee ROU PIs?

 
 
Bk: 51613 Pg: 240

FRANRKLINCRED IT

MANMAU Rate ti Coser abi sid?

 

+ This is an dnportant notice concerning your right fo live in your home. Have it translated at

once.
e Esta carta explica sus derechos legales para permanceer en su propiedad de. vivienda. Por
favor traduzca esta notificacion inmediatamente.
+ Este é un aviso importante em relagio ao seu dereito de morar ma sua residéncia, Por favor,

" tem tradizido imediatamente.
» C’est une notification importante concernant votre droit de vivve chez vous. Faites-la

traduirc immédiatement.
4 WE WRT EAS ESE, UP ENTA eHS AA Se

 

RIGHT TO REQUEST A MODIFIED MORTGAGE LOAN

March 7, 2017

VIA FIRST CLASS AND) CER'TIFUSD MAIL

Andreja V. DaSilva ,

428 North Main Street

Brockton, MA: 02301

RE: 428 North Main Strect; loan- SSeS with Franklin Credit Management Corporation as

 

servicer on behalf of Deutsche Bank National Trust Company, as Certificate Trustee on behalf of
BOSCO Credit IL Trust, Serics 2010-1; LOAN ORIGINATOR: Argent Mortgage Company,

LLC

To Andreia V. DaSilva:

We-ire—contaoting—you-—beciuse—auiecourds pd cule—that—yan--are—at gible da—req ues a-——-——-
modification of your mortgage with Franklin Credit Management Corporation as servicer on
behalf af Deutsche Bank National Trust Company, as Certificate Trustee on behalf of BOSCO
Credit II Trust, Series 2010-1. If you want to request a loan modification or other foreclosure
alternative eption, you must complete and return the enclosed Mortgage Modification Options
form along with any supporting information no later than April 6, 2017. ‘The Mortgage
Modification Options form and any supporting documents must be returned by certified mail or
4

similar service to Frankdin Credit Management Corporation. We will respond to your request
within 30 days of its receipt.
Please be aware this notice of the Right to Request a Modified Mortgage Loan is different from

the Right to Cure Your Mortgage. Default notice that you may have already received. The

enclosed Mortgage Modification Options forin provides you with four choices. These choices
impact the options under the Right to Cure notice and should be carefully considered. Uf you do

 

WE Sti boebi heed

def WP a Sas

 

us
BK: 51613 Pg: 241

me) FRANKLINCREDIT

x MANAGEMENT CORPORATION*

 

not want to request a loan modification, you must still return the enclosed Mortgage
Modification Options form. Plcase keep a copy of everything you send to us and keep proof of

mailing the materials to us.

If you have questions, please contac! David Behler at (800) 650-7162 or
Ductincalsealianklincnaltt.com or 101 Hudson Street, 25" Floor, Jersey City, NJ 07302. If you

anne Bade

would like assistance from (he Attomey General’s Office, you may contact the HomeCorps
. Aetline at64.7-573-5333 to.speak with vloananodificution-specialist whio-can assist. you. . We

suggest you mention this notice when you call,

Sincerely,

Franklin Credit Management Corporation

David Behler
Delinquency Manager

Enclosed with this notice, there may be additional important disclosures related to applicable

Jaws and requirements that you should carefully review.

Enclosures:

¢ Mortgage Modification Options form
ome oe oRequest-tor Modification avssistince Pitin or franklin Crectie Marnrgerrren( Corpornion’s

current loan modification application
e Required Documents For Loan Modification Application (Creditor may use the form in 209

CMR 56,10 or similar form]

i Maetssar Seve 25th Plas Jorser Gi NG O7 402
Jor MUGEN SU 259 F897 fer 208 604-9920)
Bk: 51613 Pg: 242

MANAGEMENT CORPORALION® *

 

MORTGAGE MODIFICATION OPTIONS
You must return this form in the enclosed envelope by April 6, 2017

Andreia V. DaSilva
428 North Main Street
Brockton, MA 02301

RE: 428 North Main Street; loan (Sea Sra with Franklin Credil Management Corporation as
servicer on behalf of Deutsche Bank National Trust Company, as Certificate Trustee on behalf of
BOSCO Credit I) Trust, Series 20)0-l; LOAN ORIGINATOR: Argent Mortgage Company,

LLC

  
  

To Andreia V. DaSilva:
You must check one of the following boxes to notify Franklin Credit Management Corporation

of how you would like to proceed.

[] T would like to request a loan modification. I have attached a complete statement of my
income and list of assets, total debts and obligations as requested by the creditor in the
form(s) which accompanied the Right to Request a Modified Mortgage Loan Notice. I
maintain my right to a 90 day period to cure my mortgage default.

 

G 1 would like to request a different foreclosure alternative such as a short sale or deed-in-lieu
ol foreclosure. | maintain my npht to a 90 day-period to cure my mortgage default,

(7 Ido not want to request a loan modification or any foreclosure alternative. 1 maintain my
right to a 90 day period to cure my mortgage default.

C) | want to waive my right to cure the default on my mortgage loan and proceed to foreclosure.
| understand that by choosing this option | waive my right to the 90 day cure period.

Borrower Name Date

Borrower Telephone Number

Mit Hinson onvet 28H Klaus Jerse Me Nf ete
Tet QOL ESOL, BONE 253 SAE Foe 20 GEE 19)
Bk: 51613 Pg: 243

FRANKLINCREDIT

 

REQUIRED DOCUMENTS FOR LOAN MODIFICATION APPLICATION

. All Borrowers

An application that includes a complete list of
tnonthly income and expenses, if required by the
creditor
:! Provide signed Internal Revenue Service Form
4506-T (Individual Tax Return Transcript Form)
or Internal Revenue Service Form 4506T-EZ
(Short Form for Individual Tax Return

Transcript)

~ Provide.copyof last Wyo years? (ax scluns,
with all schedules including Schedule E, if
applicable

“] Provide copy of 2 most recent bank account
statements

Fr Provide proof of expenses and monthly
obligations

\'}- Provide copy of utility bill showing
homeowner name and property address

'} Provide copy of credit card statements showing
payments-due on-all-balances

‘| Provide copy of mortgage statements for other

mortpages on the property, ifapplicable

:| Provide a copy of most recent pay stubs
reflecting al least 30 days of year-to-date income
of borrower or co-borrower

| For people who carn a wage

: | Provide a copy of the most recent signed and
dated quarterly or year-to-date profit and loss

‘| For people who are self-employed

 

= seein mae erm ee SUT NON

Provide documenitation of alimony, child

For people who receive alimony, child
support, and/or separation payments

support, or separation maintenance payments
Notice:‘Alimony, child support or separate
mainienunce income need not be disclosed if you
do not choose to have it considered for repaying
your mortgage dedt.

Provide documentation of tips, commissions,
sources bonuses, housing allowance or overtime; and/or
Provide documentation of unemployment
jucame and/or social security income, death
benefits, pension, public assistance, or adoption

For people who receive income from other

assistance; and/or
Provide documentation of income from reulal

properties, including copy of any lease agreement

PT Repideusas Viet of eee Bararae farrvers fps Vy agh tas
fg MERE EMAL Nor OT fe I tt pads
i te

Bk: 51613 Pg: 244

NEEL Tae es

a éMmporary of long-term hardship and need help, you must complere arid sulienlé chis foray along with

   

I you are experiencing
other required documentation io be considered for available solutions On this pape, you must dischase ufermation aban: 7“
vou dud your talentions Ws cher keep or transition out uf your home: (like property's status; (3) ceal escare cay es: (4)
HOMEOWAE TS insurance preiiuars: (5) bankruptcy; (6) vou credit counseling aveacy, and (7) ather liens, Hany, on your
| Property.
On Page 2 yau must discase infaremation about all of your income, expenses and asset, Page 2 also lists he requaiced incoine
ener ceric Le ite

 

decumentation that you reust subiait in Senor F af your scour ri aasistinee. Then autiy

Tet Cowes PEAR ieielaey cise B
HDOCUMPEOIEUS Chat you musi subsnis in support of vOut navaship cian

   
    

   

NOTICE: ty addition, when you sign and date this form, you will make important certifications, representations and
agrecinents, Including cectilying tbat all ofthe information in this Borrower Assistance Form is zecurare ard taitlitiil
and any identified hardshin has contrbuted to your submission of this request for mortage relief,

REMINDER: The Borrawer Response Package you need to return consists of: (1) this completed, signed and dated Qorrawer

documentation,

Loan \ O. Number

jester

 

“| Keep the Property fo ySetthe Property

ep pin ee ell eel

pean ton L
“the pnopeuy Is cucreaty { My Primary’ Regiggnce aes Second Home f. = tavestment Property

ae EDR ena le ah tee etka

 

 
 

  
 

wee ey tetee a cas a te oped fal nae

apie ato OS nye ba ree EE oath

The oro perty fs currentl Owner Occupled
I Y

1! Poylergermiene rote Renny) eet See ae net dee a ag settee tai

 

 

 

   

 

 

 

 

 

4 Assistance Form; (2) completed and sigaced IRS Form 45065-F7; (3) required incarne documentatina, and {4} required hardship |-

ce eee

Tavis EAP ER Gia TEL BUTE EH ie atapanucee se

 

Loe Eee a MANE OSE

wen ee

ld ete

 

 

 

 

 

 

EMAIL ADBRESS

 

  
 
 

i ine prage ay
If yes, wlatwes the iisting ee

Hf pregerty las been listed tor sole, have voy Tei ned: an 5 offer on the
monperty? Ed ves [7] oo

tate aiotfers | — wennontold Offers &

 

[yee ai “lhe

 
    
    
 

{fyes, please ebtiplin tn th the muauloe & ty polars iaorengtion Ie lows:
Counselors Wome:

  
    

Agency's Name: ee
Counselor's Phone Sumber:
Counselor's Laaail AU ess:

Agents Name;
Age at's Phone Nuruleye:

 
 

Ttal aioeathty saa 8

 

Hari ued adders Ube dans a:

at
Mf ech “i ie , : aes PLD rie h bes Beige :

Ma at WARE SSRN ‘cane sam a oie ci iM
ORCINUS MAASL “PCO MOURN Age”
iPad. Sceunii huni Gam ome RA ene rR Pen an
‘ : t . ' ‘
iT Tiondt Fare NURAOER Wath AREA Skee TE ETE TAG UREN DMTIE MTT ATER CODE,
SECO Wer x Gna EhAwiTITARFA CONE . Mb cent OR Wah tiny Gi vit AREA Clint

 

     

liawe ye Deel, frank opi a} Ny
ves: eae 13 Flieger Dscbees wn. '
Hoa your Dunbpape ve dagegy Hider greet " ‘Inte Raagev ney CASES oumibig crt {
poet es ; ete t's Ke as |
. =i -- af
Witte hayes beget fae Suey 2a Voge did dare BY
Bk: 51613 Pg: 245

&

   

eo ee CSE ae SE

“nile ciated wit, a

Me Hear hte fag

re qareaprect ty. la beentayia

(eck p mcesuet[ i I M

Se TES ANNE

zi Monthly How yi shold Head”

aly

  
 

  
 

4

  

  

  
  

     

t Musgane Pavinent

Monanty Gonss waset

 
 

  

 

 

 

   

 

 

 

    
    
 
    
  
   
   
   
   
   
   
  

   
  

 

 

 

 

      
    
 

 

 

 

 

    
 

 

 
 

Ovactiog _ ps becond Mavtiate laymen) 74 Cagentep aceruattt ‘
Chet viper oo Mout 3 Horionwnad's 1 4urnce ‘ fees) ehadiery’ pele >
4 meh P os ne See eR er el Tae te Sais Ee ae SE noe
Bone Dvarble sari! s Hregeeryy Vinsts . ri: ‘,
mee art et
a “t= 5: <——- - mnie ae Mpeitores| ae) es arene een ae + Se ene
Ndaepeiaat SO beret sept ok a reered ip lp pm ota in ap efi ne eee Fle Rhos e
Boel ref att EH aE INQ yee fe “Vit a cae “yi ste gS wen siucks / Boads 5
chon hly ing ame [rota Lownfs) [Lotal avy
anuitios or reuiee rent otaat dy oe ee tron}
Tips, Comenissions, bony; and | o& Adlenony, Chitel suppada ® Mowe fs 5
aes Muyo COMIN gs Layne
eet ~~ f= wate cate [le cece nema ee fe % cai] eet ae tiene e: ae et ae
Rents Received % Cat Lets Mays ate h Other Kazi Cstays 5
< = ferirnited valuc)
Vaemaloyment incvna 4 HOA/Condn Fees/Propnny | Ohne, 2 $
Atabitinge
>a - qerelnecereme| acai setuid eetages 6 ae ade oe nn ents t meat Vain rer perenne mina Sceefiam aie ciec eae! Glace a <a
ot oft -
Food Stamp welfare Mel igige (kiprogals ae $ j §
i
‘ _[ediee plougeics : Ai : _
Ours Otbpe yo ll LS 4
1
wee + ae ee eee eee eae seinen eee ins a] a eke a
Tarn ¢Genti taco | fiat ostilfi Ss Mul Ayes
i: Veraicd you fa bla Nianae to Sede Et ty

 

     
 

 

  

Allivesiny, 1! IML suval tne ip Yreka I tine ian evens ga hat b
- iol, — wee

_ Hotes 4
caaget pie ‘dalagliges of tataties at Nata

 
 
  

 

 
  

) Oo you ern a wage?
: For each borrower whois a saladed eniployee |
or hourly wage.eurner, Include the most
recent pay stub (hat reflects atleast 30 days |
ol yate-o-ulate earniryes fi for gudrhonayier, - Sede ee
sess ae * caa[ oe bass

ida Kies ete abe

ees pa
sr lutlaal onecne of inca? trove fae ench, bonovwer at applicable:

“Other Earned income” such as bonuses, conimissioris, hhausinp allowance, tips, or overtime:
FY dtlinbhs iad paitiy documenta lea daseeinay Mig iain aid nator al Ue Wacome fev, employment contract or printouts documenting

{fs 7 or each borrower who recelves self-employed Income, inchide a complete, signed
individual federal income tax return and, ay applicable, the business tax return; AND either:
tha most ¢ecent signed and daied quartelly or year-to-date profit/loss statement that

fellas activity for thie cogs JARCEMLA Ginmonthe, DM ciple. pbbagh statementtter ye —
Bruplink focthe last “devcuaneanilas a evidenictiyvess ileyuigionn of. ushers echivity = seaeeatnn

et ah eer tet A strate ote

 
 

 

 
 

 
   

   

 

Up income),
Soriat Securley, disability or death benefits, pension, public assistance, or adoption assistance:
[1 Documentation showing Wie amount and frequency of the benelils, such as lecters, oxlibKs, disability pulicy or benafits suutement fom the

provider, and
CO) Ovcumentatiun sowing Uhe ceceipt of payment, suctias copies of the two most recent bank stalements shawing deposlt amount

Reotal income:
2 Copy of Une most oneat dled fecteral can cetera with elf schedules, incleding Schedule &-5 Supplement facome oud tis, Reatallacome far

quallying purposes will be 25% nl the grass centreduced by the munttily debit service on the property, I applicable; oc
G Wremalincome is not ceparted oa Schedule € - Supplemental tncome and Loss, provide o copy of the aurrearleate agreement with cither

lank statements or cancelled contcheecks demonstrating receipt of cert

fnvestinent incoure:

CO) Copies of the two mast recentiavestment slatements or bank slelemnne: supporting receipt of this income

Alimuny, child support, or scparauian maintenance payments ak qualifying jacome

 Capy of divarce decere, separation apresmeat, ar other written lezil agreement fied with acourt, a court decree Ut scares the amaual
of the atimony, child wap, of separation maintenance payment aad Ue period of ime aver which the payments will be receiver, und
any docemerils showing receipcol payrnen

 

 

 

OF) Cops af your two must ect hunk slaveniinass op other (hird-pa
“Alolieg: Alimony, child suppor, oc square mvaintenance incon need oot be revealed if you do nol choose to have Ul considered for

deragdaap Cds Tenavey,

Wayst Fotis 200
Bk: 51613 Pg: 246

  

Sa ie ery tsar acl:
reeled) Vag TAG a Srey

 

 

muatigage relief options

 
  

ewecLral ny station

 

ft am ci revie Ww v of my current f Financ nals 4! iuatisa to de terme wi &

 

fi

Sz chet

ela aaa ieee

its price

 
 

 

ee ed
van lens pee rte

 

   
  

Sahar clei piiderisnnant hi is)
Medivin-taimn (G — 12 months}
eee or Ls comangut Baral tut, fis

 

 

 

{a “Unemployment

     
  

G Undere employment

 

ae neeie reMladilon (e.g. al imitiaticns of
_ overtinie, reduction in regutar working
hous, ora rede US io base: paiy)

A Divorce or legal separation; Separation al
Borrowers unrelated by marriage, civil
unlon or similar domestic partnership

under applicable law

 

 

 

 

     

   

 

(©) No hariship documentation required
“O) Wo ha: ‘ship dar dininneatlon fequircd., as slang. ah ‘you have § iinet the

income documentation thal supports the income describe in the Requiied

 

  

___ couse JHINENT ALON SEL un), above _
“Dp “No hartislilp de documentation required, as long as you have Samant the
income-documentation that suppors the income describedinthe Required

 

 

heats Binrcumsen talon section shove. /

al ‘Divorce decree signet iy ties ‘enurt: OR
Q Separation agreement signed by the count; OF

© Current-ceedit report evidencing divorce, separation, o¢ nan-occupying

borrower has a different address; OR

Q Recorded quitclaim deed evidencing that the non-occupying Borrower of co

Borrower has relinquished all rights lo the property

 

 

 

 

 

I Tepe sep ee ante Laine BU aha
‘2 Hoall ati harravinr or death of either O Death secilicave; OR .
the, primary or secondary wage earner in || Q Obituary-or iewspaper article reporting the death “
. the household ‘ ‘
el ae (ate he tank SAME SS Ar ‘head i Sa Seen es

 

 

 

 

 

 

ee eee “Temes ecu an, aT ANEN EAR Shine
Serious I{Inass of a borrawer/co=
borrower ¢ or dependent family member

 

Une gert

 

Seri tee eines tie mepee

D Disaster (natural or 5 man: rade) advices voly.
impacting the property or Borrower's
place oF employment

 

 

“O Distant employment transter

i) Wastes ilu

 

tea beenidie lrg daa 2d

 

 

O° Medical bills; OR

"12 Proaf of montbly insurance benellts or yaveranuent audipacce (iL applicable) —

"D Insurance claim; OR
( Federal Emergency Management Agency gaat or Srriall Business

Administratiob loan; OR
QO Porrower of Employer property locatad 1a federafly declared disaster acea

“CoN hardship Hormdaenlation required

Tay peiura fran the previcus yeat (includuig all schedules} ANA

UW Proai of business fatluce suppared by one of the following:
Gankrupecy filing for the business; oF
Twomonths cecent baak statednears for the business account ¢

cessation of Lusingss activity: oF
HMaztrecent signed and dated quarnedy or year-to-date peafit and hess

Cire tye

.

 

stu uenicuad

 
TRS ST aa ae ew eed Pa ee error
First 8 weeny me ems Tae wth basen oat ;
Ae Grace? eal) pGTaln wv corey coadal ce

  

Bk: 51613 Pg: 247

 

SS ee Se Aca

Adee NID

   

SINUS Ae!

 

RANE
weeCn-Bewowes Acfyawledgament and Ayceneal

Hangs
1 Feectify that all of the infarmation in this @orrower Assistance Form is trudital and the hacdshig(s) entiliee
above has contributed te subsnission of this request for martgage relied,
2. Lunderstand and acknowledge that the Servicer, owner or guarantar of ray mortgage, of theic agent{s} may
ivestivate (ne accuracy of nyy statements, may require me to provide additional supporting dorudientalon,
aafarslourec celeste uageloen Zo py NCTM pies as Pe
Hato al) hocrawecs wbhpated on the Mote.

 

ROW Aint keoaelys ty pubs All raids PAP UR aia ke ULy

’

a Penteypel
4. Vunderstany that if} have intentionally delaulled oa my existing morgage, engaged in fraud or
rage relief aril { de aad trove all coated

rhisrepresmotedl aay fants) 0s Gone Garr eile this reaiues¢ FOr marty
Codd ABTtatay, We Sevirrk may chelcel any qaryeifie clio granted andl tay pursue éareclasuer on my hone

and/or pursue any ovailable legal remedigs.

5. Lcertify that my propery has oot reccived a condemnation natice.
tcertily that tam willing Go provide all requested documents and to respond to all Servicer caummunications in

6.

a timely manner. { understand that time is of the essence,
tunderstand char the Servicer will use this information to evaluate my eligibility for available celiaf cations and

7
foreclosure alternatives, but the Servicer is noc obligated to offer me assistance based solely on the
representations in this document or ether documentation submitted in connection with my request,

‘ 8. If lam eligible for a trial period plan, repayment plan, or forbearance plan, and taccept and agree to all terms

of such plan; Lalso agree thatthe terms of this Acknawledgment aad. Agcrement are incorporated inta-such

plan by reference as if set forth in such plan in full. My fiest timely payment following my Servicer’s
determination and hiotificatian Gl ty eligibility or prequalilicatlon for a trial period plan, repaymentplan, or
forbearance plan (when applicable) will serve as acceptance of tha terens set forth in the notice sent ta ine that
sets forth the teams and conditions of the triaf period plan, copayment plan, oF forbearance plan.

9. ( agree that when the Servicer accepts and posts a payment during the term uf any repayment plan, trial period
plan, or lorbearance plan il will be withaut prejudice to, and will not be-dedmed a waiver of, the acecleration
of my loan or foreclosure aclian and related activities and shall not constitute a cure of my default ander my

Joan unless such payments are sufficient (o completely cure my enlire default under my loan.
I apree that any prior waiver as to my paynient of escraw items to the Servicer in connection with my loan has

    

10.
been revoked,
11. Uff qualify for and enter into a repayment plan, forbearance plan, and teal period plan, | agree to the
establishment of an escrow occount and the payment of escrnw items if an escrow i never existedon
: - ee 2 STEERS TI iat — a a ET Ste, ene =
ls Borrower.

  

 

ROT = =
. bunaderstand that thy
Response Package and ducing the

ooo telephone number soviat secunmty mane, ere
account balances and activity. | understand and consent to the Servicer’s disclosure af my personal

Servicer will éollect and record personal information.that | submit inth

evaliation process, including, but not limited to, my name, address,
1 information aboue my

 

Hetil Scone, Meme, payMent history, an

information and the terms of any relief ar foreclosure alternative that | recelve to aay investor, insurer,
ustrantegs, of services my first lien or subordinate lien {if applicable]

fuarantor, or secvicer thai owns, iasuces, B
mortgage loan(s) or to any HUD-certifind housing counselor.

13. lé fam eligible (oc foreclosure prevention relief unter the federal Making Home Affordable Program, |
understand and consent to the disclosure of my personal infurmation and the terms of any Making Home
Affordable Agreement by the Servicer to fa) the U.S, Department of the Treasury, (b) Fannie Mae and Freddie
Mac in-coonection with their responsibilities uindecthe Homeovenor Affordability and Stability (lan, and (c}

Companies that peflorm support sarvices in canjuaction with Making Haine Affordable.
liular or mobile

1d. { consent to being contacted concerning Ihis cuguest for thortenge assistance at any ce
telephone number have provided to the Leader, This includes text messages and telephone calls ta my

cellular or mabile telephaac.

Burrower Signature Dale Co Borrower Signa Oaalts

Cage obs piety

fannie Magstiddis Mac Farm 210
akKK

*** Electronic Recording
Doc#: 00063156

Bk: 50129 Pg: 131 Page: 1 of 2
Recorded: 08/03/2018 10:31 AM

ATTEST: John R. Buckley, Jr. Register

Plymouth County Registry of Deeds

AFFIDAVIT REGARDING NOTE SECURED
BY A MORTGAGE TO BE FORECLOSED
(Pre-Foreclosure Sale)

Current Record Owner: Andreia V. DaSilva

Foreclosing Entity: Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco
Credit II Trust Series 2010-1

Property Address: 428 North Main Street, Brockton, MA 02301

Mortgage: The Mortgage to be foreclosed was given by Andreia V. DaSilva to Argent Mortgage
Company, LLC, dated May 12, 2005, and recorded at the Plymouth County Registry of Deeds in Book
30519, Page 261.

Assigned To: Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco Credit II
Trust Series 2010-1 by virtue of an assignment dated May 12, 2005, and recorded in Book 47887, Page

183.

The undersigned, Melissa Olivera having personal knowledge of the facts herein stated, under oath
deposes and says as follows:

1. 1 am [Check One]
{ ] An officer of Deutsche Bank National Trust Company, as certificate trustee on
behalf of Bosco Credit II Trust Series 2010-1 , where I hold the office of

[ x] An officer of Franklin Credit Management Corporation a duly authorized agent of
Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco Credit
II Trust Series 2010-1 , under a power of attorney of other written instcument executed
under seal, which remains in full force and effect as of the date hereof, and which is:
[Check One]

[ x ] recorded in the Plymouth County Registry of Deeds at Book 48172, Page 316,

[ ] registered with the County Land Registration Office as
Document No.

[ ]vrecorded/registered herewith

2. (a) Based upon my review of the business records of :
[Check One]
{ ] Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco

Credit II Trust Series 2010-1
[x ] Franklin Credit Management Corporation, servicer for foreclosing entity

in the regular performance of my job functions, I am familiar with business records
maintained by Franklin Credit Management Corporation for the purpose of servicing
mortgage loans. [ have acquired personal knowledge of the information contained in this
affidavit as a result of my review of Franklin Credit Management Corporation's business
records. These records (which include data compilations, electronically imaged
documents, servicing and loan payment histories and others) are accurate and reliable
because they are made at or near the time by, or from information provided by, persons
with knowledge of the activity and transactions reflected in such records, and are kept in
the course of business activity conducted regularly by Franklin Credit Management

Corporation.

To the extent records related to the loan come from another entity, those records were

CERTIFICATION
The undersigned. an attorney at law. certifies that

tabbies”

 

this copy of the foregoing. furnished by undersigned

 

and that said copy is a true com

 

EXHIBIT

 
 

 

“Beica C. Lindh, ese. BEoHGTO4S 7

 

—_—_
2——

s
Bk: 50129 Pg: 132

To the extent records related to the loan come from another entity, those records were
received by Franklin Credit Management Corporation in the ordinary course of its
business, have been incorporated into and maintained as part of the Franklin Credit
Management Corporation’s business records, and have been relied on by Franklin Credit
Management Corporation. It is the regular practice of Franklin Credit Management
Corporation mortgage servicing business to make and maintain these records.

The records reviewed include:

[x] correspondence file;
[x] collection of notes of conversations with borrowers and their representatives;

[Xx] loan history;
({ J other [please specify]

 

(b) | certify that based on my review:

[Check One]

[X] The requirements of G.L. c. 244 s. 35B have been complied with

[ ] GL. c. 244, s. 35B is not applicable to the above mortgage

On this date the Foreclosing Entity is:

[Check One]

[ ] the holder/owner of the promissory note secured by the above mortgage.

[X] the authorized agent of the holder/owner of said promissory note, for purposes,

inter alia, of foreclosing said mortgage on behalf of said note holder.

Signed under the pains and penalties of perjury this

 

Tit e: Foreclosure Manager, AVP

State of De
County of _~4A.dson Duly 23 , 2018

Then personally appeared the above-named ___ A¥2/4.ss.0, é Vive erc~ ; proved to me
through satisfactory evidence of identification, which was a s« wath now r , to be the
person whose name is signed on this document, and who swore or affirmed to me that the ‘contents of this
document are truthful and accurate to the best of (his)(her) knowledge and belief, as

loteclosure Honosec Ayfot Franklin Credit Management Corporation.

 

  

 

 

 

 

gl tay Yy Notary Public
Ss mS 4 yy My Commission Expires: Diana Patricia Marin
$ yall a’ % Notary Public, State of New Jersey
§ 7 a" 2 Comments My Commission Expires April 15, 2019
= Suet > He pciation,462 Mass. 569 (201):
% PU : 244, s. 35B and 35C (Effective November 1, 2012) and G.L. c. 244, s. 14, as amended by St.
ty eoeol) aS 194, Sec. L.

  

Nyy yy ws
“Mean 53390
